UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06243 Franklin Strategic Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: 4/30 Date of reporting period: 1/31/15 Item 1. Schedule of Investments. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) Franklin Biotechnology Discovery Fund Country Shares/Warrants Value Common Stocks and Other Equity Interests 95.8% Biotechnology 79.9% a Acadia Pharmaceuticals Inc. United States 539,700 $ 16,423,071 a Acceleron Pharma Inc. United States 205,900 8,126,873 a Achillion Pharmaceuticals Inc. United States 1,057,800 15,708,330 a ADMA Biologics Inc. United States 131,700 1,422,360 a Akebia Therapeutics Inc. United States 1,130 11,605 a Alder Biopharmaceuticals Inc. United States 129,111 3,496,326 a Alexion Pharmaceuticals Inc. United States 226,600 41,522,184 a Alkermes PLC United States 128,600 9,291,350 a Alnylam Pharmaceuticals Inc. United States 279,200 26,197,336 Amgen Inc. United States 562,601 85,661,477 a Amicus Therapeutics Inc. United States 733,700 5,642,153 a,b Anthera Pharmaceuticals Inc. United States 522,462 1,306,155 a,b,c Aptose Biosciences Inc., 144A Canada 488,883 2,424,404 a Aquinox Pharmaceuticals Inc. Canada 219,700 2,403,518 a Ascendis Pharma AS, ADR Denmark 100,200 1,986,966 a Auspex Pharmaceuticals Inc. United States 279,751 17,190,699 a Bellicum Pharmaceuticals Inc. United States 176,400 4,358,844 a Biogen Idec Inc. United States 378,061 147,126,219 a BioMarin Pharmaceutical Inc. United States 572,956 55,668,405 a Biospecifics Technologies Corp. United States 85,550 3,365,537 a Bluebird Bio Inc. United States 171,528 15,936,667 a Cara Therapeutics Inc. United States 202,400 2,183,896 a,b Catalyst Pharmaceutical Partners Inc. United States 914,000 3,336,100 a Celgene Corp. United States 1,473,800 175,618,008 a Celldex Therapeutics Inc. United States 1,343,229 28,771,965 a,b ChemoCentryx Inc. United States 595,308 4,893,432 a Concert Pharmaceuticals Inc. United States 263,800 3,482,160 a,b CytRx Corp. United States 589,000 1,513,730 a,b Dicerna Pharmaceuticals Inc. United States 224,823 4,793,226 a Dyax Corp. United States 306,600 4,632,726 a,b Dynavax Technologies Corp. United States 306,770 5,245,767 a,b Eleven Biotherapeutics Inc. United States 296,100 3,434,760 a,d FibroGen Inc. United States 451,308 11,994,423 a Forward Pharma AS, ADR Denmark 114,700 2,829,649 a Gilead Sciences Inc. United States 1,177,000 123,384,910 a GlycoMimetics Inc. United States 337,000 2,480,320 a Halozyme Therapeutics Inc. United States 426,600 6,091,848 a,b Heat Biologics Inc. United States 279,200 1,577,480 a,e Heron Therapeutics Inc. United States 1,514,210 11,962,259 a,c,e Heron Therapeutics Inc., wts., 144A, 7/01/16 United States 278,594 1,197,955 a,b Immune Design Corp. United States 291,800 7,321,262 a Incyte Corp. United States 629,300 50,161,503 a,d Intarcia Therapeutics Inc., DD United States 80,195 2,970,423 a,b Intercept Pharmaceuticals Inc. United States 177,300 35,642,619 a Isis Pharmaceuticals Inc. United States 251,800 17,250,818 a,b Juno Therapeutics Inc. United States 142,400 6,087,600 a Karyopharm Therapeutics Inc. United States 675,800 17,928,974 a,b Keryx Biopharmaceuticals Inc. United States 1,292,400 15,715,584 a,b Kite Pharma Inc. United States 123,144 8,269,120 a,b La Jolla Pharmaceutical Co. United States 320,400 6,997,536 a Lpath Inc., A United States 833,913 2,376,652 a MacroGenics Inc. United States 293,900 9,293,118 a,b Mast Therapeutics Inc. United States 5,353,500 2,339,480 a Mast Therapeutics Inc., wts., 6/14/18 United States 4,544,600 443,099 a Medivation Inc. United States 563,654 61,336,828 a,b MEI Pharma Inc. United States 1,051,165 4,141,590 a,b,f Mirati Therapeutics Inc. Canada 322,200 6,685,650 a Neurocrine Biosciences Inc. United States 624,300 21,013,938 a,b NewLink Genetics Corp. United States 251,700 9,209,703 a,g Northwest Biotherapeutics Inc., wts., 2/20/19 United States 223,880 958,000 a Novavax Inc. United States 1,332,300 10,405,263 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) a,b OncoMed Pharmaceuticals Inc. United States a Oncothyreon Inc. United States a Ophthotech Corp. United States a,b Orexigen Therapeutics Inc. United States a OvaScience Inc. United States a,c OvaScience Inc., 144A United States a Portola Pharmaceuticals Inc. United States a ProQR Therapeutics NV Netherlands a PTC Therapeutics Inc. United States a Puma Biotechnology Inc. United States a,b Radius Health Inc. United States a Receptos Inc. United States a Regeneron Pharmaceuticals Inc. United States a,b Sage Therapeutics Inc. United States a Sangamo BioSciences Inc. United States a Spark Therapeutics Inc. United States a Stemline Therapeutics Inc. United States a Targacept Inc. United States a,b Tekmira Pharmaceuticals Corp. Canada a Tesaro Inc. United States a Threshold Pharmaceuticals Inc. United States a Threshold Pharmaceuticals Inc., wts., 3/16/16 United States a,b Tokai Pharmaceuticals Inc. United States a,f Tonix Pharmaceuticals Holding Corp. United States a Ultragenyx Pharmaceutical Inc. United States a Vertex Pharmaceuticals Inc. United States a Xencor Inc. United States a,b Zafgen Inc. United States Life Sciences Tools & Services 4.6% a Fluidigm Corp. United States a Genfit France a Illumina Inc. United States Pharmaceuticals 11.3% AbbVie Inc. United States a Aratana Therapeutics Inc. United States a,e Celsus Therapeutics PLC, ADR United Kingdom a Dermira Inc. United States a Flex Pharma Inc. United States a,b GW Pharmaceuticals PLC, ADR United Kingdom a Intra-Cellular Therapies Inc. United States a Jazz Pharmaceuticals PLC United States Marinus Pharmaceuticals Inc. United States a,b Nuvo Research Inc. Canada a,c Nuvo Research Inc., 144A Canada a Relypsa Inc. United States a Revance Therapeutics Inc. United States a Sagent Pharmaceuticals Inc. United States a Salix Pharmaceuticals Ltd. United States a SciClone Pharmaceuticals Inc. United States Shire PLC, ADR Ireland a,b TherapeuticsMD Inc. United States Total Common Stocks and Other Equity Interests (Cost $947,360,113) Preferred Stocks 0.2% Biotechnology 0.2% a,d Aduro Biotech Inc., pfd., D United States a,d Natera Inc, pfd. United States Total Preferred Stocks (Cost $2,879,315) Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) Total Investments before Short Term Investments (Cost $950,239,428) 1,756,941,950 Short Term Investments 9.5% Money Market Funds (Cost $58,928,042) 3.2% a,h Institutional Fiduciary Trust Money Market Portfolio United States 58,928,042 58,928,042 Investments from Cash Collateral Received for Loaned Securities (Cost $114,490,751) 6.3% Money Market Funds 6.3% i BNY Mellon Overnight Government Fund, 0.06% United States 114,490,751 114,490,751 Total Investments (Cost $1,123,658,221) 105.5% 1,930,360,743 Other Assets, less Liabilities ( ) % (100,148,113 ) Net Assets 100.0% $ 1,830,212,630 a Non-income producing. b A portion or all of the security is on loan at January 31, 2015. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2015, the aggregate value of these securities was $11,053,086, representing 0.60% of net assets. d See Note 6 regarding restricted securities. e See Note 7 regarding holdings of 5% voting securities. f At January 31, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. g Security has been deemed illiquid because it may not be able to be sold within seven days. At January 31, 2015, the value of this security was $958,000, representing 0.05% of net assets. h Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. i The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) Franklin Flex Cap Growth Fund Shares Value Common Stocks 99.2% Automobiles & Components 1.1% BorgWarner Inc. 450,000 $ 24,304,500 a Tesla Motors Inc. 50,000 10,180,000 34,484,500 Banks 1.9% a Signature Bank 251,800 29,493,334 a SVB Financial Group 266,300 30,065,270 59,558,604 Capital Goods 7.3% AMETEK Inc. 260,000 12,454,000 a HD Supply Holdings Inc. 1,450,000 41,803,500 Honeywell International Inc. 275,000 26,884,000 a,b The KEYW Holding Corp. 586,017 5,209,691 Pall Corp. 325,000 31,447,000 Precision Castparts Corp. 350,000 70,035,000 a Proto Labs Inc. 250,000 16,097,500 Roper Industries Inc. 200,000 30,868,000 234,798,691 Commercial & Professional Services 2.2% a IHS Inc., A 353,500 40,698,455 a Stericycle Inc. 225,000 29,540,250 70,238,705 Consumer Durables & Apparel 3.8% NIKE Inc., B 475,000 43,818,750 Polaris Industries Inc. 135,000 19,519,650 a TRI Pointe Homes Inc. 1,700,000 24,361,000 a Under Armour Inc., A 500,000 36,040,000 123,739,400 Consumer Services 2.2% a Buffalo Wild Wings Inc. 160,000 28,531,200 a Chipotle Mexican Grill Inc. 41,000 29,103,440 a,b Noodles & Co. 500,000 12,850,000 70,484,640 Diversified Financials 1.5% a Affiliated Managers Group Inc. 150,000 30,828,000 Intercontinental Exchange Inc. 72,600 14,935,998 T. Rowe Price Group Inc. 44,000 3,463,680 49,227,678 Energy 1.3% a Diamondback Energy Inc. 363,100 25,050,269 a FMC Technologies Inc. 225,000 8,433,000 Oceaneering International Inc. 165,000 8,639,400 42,122,669 Food & Staples Retailing 1.1% a Sprouts Farmers Markets LLC 250,000 9,102,500 Whole Foods Market Inc. 500,000 26,047,500 35,150,000 Food, Beverage & Tobacco 2.1% a Boston Beer Inc., A 65,080 20,468,962 Mead Johnson Nutrition Co., A 179,100 17,639,559 a Monster Beverage Corp. 260,000 30,407,000 68,515,521 Health Care Equipment & Services 5.8% a Cerner Corp. 387,300 25,697,355 a DexCom Inc. 387,300 23,152,794 a Edwards Lifesciences Corp. 125,000 15,668,750 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) a Envision Healthcare Holdings Inc. a IDEXX Laboratories Inc. a Insulet Corp. McKesson Corp. Medtronic PLC Materials 2.5% Cytec Industries Inc. Ecolab Inc. Media 4.2% a Charter Communications Inc., A a IMAX Corp. (Canada) Twenty-First Century Fox Inc., B The Walt Disney Co. Pharmaceuticals, Biotechnology & Life Sciences 18.4% a Actavis PLC a Biogen Idec Inc. Bristol-Myers Squibb Co. a Celgene Corp. a Celldex Therapeutics Inc. a,c FibroGen Inc. a Illumina Inc. a Incyte Corp. a Jazz Pharmaceuticals PLC a Karyopharm Therapeutics Inc. a Prestige Brands Holdings Inc. a Puma Biotechnology Inc. a Quintiles Transnational Holdings Inc. a Regeneron Pharmaceuticals Inc. a Revance Therapeutics Inc. a Valeant Pharmaceuticals International Inc. (Canada) Real Estate 1.4% American Tower Corp. Retailing 6.0% Advance Auto Parts Inc. a Amazon.com Inc. a LKQ Corp. a Netflix Inc. a The Priceline Group Inc. Tractor Supply Co. Semiconductors & Semiconductor Equipment 4.3% Applied Materials Inc. a Cavium Inc. a Nanometrics Inc. a NXP Semiconductors NV (Netherlands) Software & Services 20.1% a Alliance Data Systems Corp. a Bottomline Technologies Inc. a BroadSoft Inc. a Cognizant Technology Solutions Corp., A a CoStar Group Inc. a Demandware Inc. a Electronic Arts Inc. a Facebook Inc., A a FleetCor Technologies Inc. a HomeAway Inc. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) a LinkedIn Corp., A 260,000 58,432,400 MasterCard Inc., A 1,050,000 86,131,500 a,b Mobileye NV 270,000 10,635,300 a NetSuite Inc. 280,000 27,560,400 a Salesforce.com Inc. 556,800 31,431,360 a Splunk Inc. 147,900 7,639,035 a Twitter Inc. 400,000 15,012,000 Visa Inc., A 266,300 67,882,533 a Workday Inc. 100,000 7,946,000 a Yelp Inc. 305,000 16,003,350 648,200,345 Technology Hardware & Equipment 8.7% Apple Inc. 1,825,000 213,817,000 a Palo Alto Networks Inc. 265,000 33,493,350 QUALCOMM Inc. 215,000 13,428,900 a,b Stratasys Ltd. 230,000 18,282,700 279,021,950 Transportation 3.3% a Genesee & Wyoming Inc. 525,000 43,286,250 a Hub Group Inc., A 114,270 3,816,618 Kansas City Southern 145,300 15,996,077 a Spirit Airlines Inc. 575,000 42,630,500 105,729,445 Total Common Stocks (Cost $2,172,978,169) 3,191,879,107 Short Term Investments 1.5% Money Market Funds (Cost $8,773,716) 0.3% a,d Institutional Fiduciary Trust Money Market Portfolio 8,773,716 8,773,716 Investments from Cash Collateral Received for Loaned Securities (Cost $40,734,050) 1.2% Money Market Funds 1.2% e BNY Mellon Overnight Government Fund, 0.06% 40,734,050 40,734,050 Total Investments (Cost $2,222,485,936) 100.7% 3,241,386,873 Other Assets, less Liabilities ( ) % (23,126,395 ) Net Assets 100.0% $ 3,218,260,478 a Non-income producing. b A portion or all of the security is on loan at January 31, 2015. c See Note 6 regarding restricted securities. d Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. e The rate shown is the annualized seven-day yield at period end. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) Franklin Focused Core Equity Fund Country Shares Value Common Stocks 95.9% Consumer Discretionary 11.8% a Altice SA Luxembourg 20,650 $ 1,728,551 BorgWarner Inc. United States 48,730 2,631,907 NIKE Inc., B United States 32,618 3,009,011 Twenty-First Century Fox Inc., B United States 114,930 3,660,520 The Walt Disney Co. United States 35,610 3,239,086 14,269,075 Consumer Staples 2.7% CVS Health Corp. United States 33,650 3,303,084 Energy 5.9% Anadarko Petroleum Corp. United States 29,560 2,416,530 Marathon Oil Corp. United States 70,580 1,877,428 Schlumberger Ltd. United States 33,750 2,780,663 7,074,621 Financials 23.5% BlackRock Inc. United States 7,427 2,528,968 a CBRE Group Inc. United States 88,200 2,852,388 The Charles Schwab Corp. United States 139,760 3,630,965 Citigroup Inc. United States 59,410 2,789,299 Discover Financial Services United States 46,450 2,525,951 The Hartford Financial Services Group Inc. United States 133,300 5,185,370 JPMorgan Chase & Co. United States 49,633 2,699,043 LPL Financial Holdings Inc. United States 74,740 3,075,551 MetLife Inc. United States 66,720 3,102,480 28,390,015 Health Care 15.3% a Actavis PLC United States 18,730 4,992,294 Allergan Inc. United States 17,090 3,747,153 Roche Holding AG Switzerland 8,370 2,264,181 a Spark Therapeutics Inc. United States 600 30,000 a Valeant Pharmaceuticals International Inc. Canada 46,180 7,387,415 18,421,043 Industrials 8.7% The ADT Corp. United States 91,320 3,141,408 FedEx Corp. United States 10,510 1,777,346 a Genesee & Wyoming Inc. United States 39,440 3,251,828 Precision Castparts Corp. United States 11,370 2,275,137 10,445,719 Information Technology 21.5% a Adobe Systems Inc. United States 51,060 3,580,838 Equinix Inc. United States 17,500 3,795,050 a Google Inc., A United States 3,270 1,757,789 a Google Inc., C United States 3,300 1,763,916 MasterCard Inc., A United States 44,010 3,610,140 Maxim Integrated Products Inc. United States 67,280 2,226,295 Microsoft Corp. United States 79,810 3,224,324 Motorola Solutions Inc. United States 43,200 2,696,112 QUALCOMM Inc. United States 52,340 3,269,156 25,923,620 Materials 6.5% Agrium Inc. Canada 30,110 3,211,231 Axiall Corp. United States 60,688 2,685,444 LyondellBasell Industries NV, A United States 24,710 1,954,314 7,850,989 Total Common Stocks (Cost $103,113,382) 115,678,166 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) Short Term Investments (Cost $4,917,019) 4.1% Money Market Funds 4.1% a,b Institutional Fiduciary Trust Money Market Portfolio United States 4,917,019 4,917,019 Total Investments (Cost $108,030,401) 100.0% 120,595,185 Other Assets, less Liabilities 0.0% † 42,022 Net Assets 100.0% $ 120,637,207 † Rounds to less than 0.1% of net assets. a Non-income producing. b Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) Franklin Global Government Bond Fund Country Principal Amount* Value Foreign Government and Agency Securities 65.7% Government of Canada, 2.75%, 6/01/22 Canada 300,000 CAD $ 266,590 Government of Chile, 3.875%, 8/05/20 Chile 100,000 108,500 a Government of Finland, senior bond, Reg S, 2.00%, 4/15/24 Finland 350,000 EUR 453,696 Government of France, 2.25%, 5/25/24 France 150,000 EUR 196,497 1.75%, 11/25/24 France 290,000 EUR 364,866 Government of Germany, 1.50%, 2/15/23 Germany 375,000 EUR 469,804 a Government of Indonesia, Reg S, 4.875%, 5/05/21 Indonesia 200,000 217,341 a Government of Lithuania, senior note, Reg S, 6.625%, 2/01/22 Lithuania 200,000 249,274 Government of Malaysia, 3.197%, 10/15/15 Malaysia 800,000 MYR 220,197 senior bond, 4.24%, 2/07/18 Malaysia 650,000 MYR 182,596 senior note, 3.654%, 10/31/19 Malaysia 550,000 MYR 151,449 Government of Mexico, 7.75%, 12/14/17 Mexico 30,000 b MXN 220,803 8.00%, 12/07/23 Mexico 30,000 b MXN 239,632 senior bond, 5.95%, 3/19/19 Mexico 100,000 114,264 Government of Peru, senior bond, 6.55%, 3/14/37 Peru 200,000 267,295 Government of Poland, 4.00%, 10/25/23 Poland 650,000 PLN 204,886 3.25%, 7/25/25 Poland 900,000 PLN 272,046 5.75%, 4/25/29 Poland 800,000 PLN 313,173 Government of Singapore, 2.375%, 4/01/17 Singapore 350,000 SGD 267,268 a Government of Spain, senior note, Reg S, 5.15%, 10/31/28 Spain 200,000 EUR 313,354 a Government of the Netherlands, Reg S, 2.50%, 1/15/33 Netherlands 120,000 EUR 175,701 Italy Treasury Bond, a Reg S, 3.50%, 3/01/30 Italy 400,000 EUR 534,358 senior bond, 5.50%, 9/01/22 Italy 250,000 EUR 367,030 a senior bond, Reg S, 5.00%, 8/01/34 Italy 300,000 EUR 473,277 a Queensland Treasury Corp., senior bond, Reg S, 5.75%, 7/22/24 Australia 350,000 AUD 338,992 senior note, Reg S, 6.00%, 7/21/22 Australia 300,000 AUD 287,065 a United Kingdom Treasury Bond, Reg S, 4.00%, 9/07/16 United Kingdom 300,000 GBP 477,989 a United Kingdom Treasury Note, Reg S, 2.00%, 1/22/16 United Kingdom 195,000 GBP 298,410 Total Foreign Government and Agency Securities (Cost $8,303,652) 8,046,353 U.S. Government and Agency Securities 30.0% U.S. Treasury Bond, 4.375%, 11/15/39 United States 500,000 710,039 c Index Linked, 3.375%, 4/15/32 United States 159,679 239,482 U.S. Treasury Note, 2.125%, 5/31/15 United States 400,000 402,703 0.375%, 1/15/16 United States 200,000 200,422 1.00%, 8/31/16 United States 600,000 606,187 1.875%, 8/31/17 United States 500,000 515,625 2.625%, 11/15/20 United States 600,000 643,032 c Index Linked, 2.00%, 1/15/16 United States 178,503 181,864 c Index Linked, 1.25%, 7/15/20 United States 162,454 176,732 Total U.S. Government and Agency Securities (Cost $3,534,761) 3,676,086 Total Investments before Short Term Investments (Cost $11,838,413) 11,722,439 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) Short Term Investments (Cost $145,235) 1.2% Shares Money Market Funds 1.2% d,e Institutional Fiduciary Trust Money Market Portfolio United States 145,235 145,235 Total Investments (Cost $11,983,648) 96.9% 11,867,674 Other Assets, less Liabilities 3.1% 376,691 Net Assets 100.0% $ 12,244,365 * The principal amount is stated in U.S. dollars unless otherwise indicated. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2015, the aggregate value of these securities was $3,819,457, representing 31.19% of net assets. b Principal amount is stated in 100 Mexican Peso Units. c Principal amount of security is adjusted for inflation. d Non-income producing. e Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. At January 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Australian Dollar BZWS Sell 760,000 $ 632,035 3/10/15 $ 41,991 $ - Euro CITI Sell 1,120,000 1,385,309 3/10/15 119,677 - Malaysian Ringgit BZWS Sell 2,000,000 552,715 3/10/15 3,920 - Polish Zloty BZWS Sell 2,900,000 828,060 3/10/15 46,305 - Net unrealized appreciation (depreciation) $ 211,893 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. A BBREVIATIONS Counterparty BZWS - Barclays Bank PLC CITI - Citigroup, Inc. Currency AUD - Australian Dollar CAD - Canadian Dollar EUR - Euro GBP - British Pound MXN - Mexican Peso MYR - Malaysian Ringgit PLN - Polish Zloty SGD - Singapore Dollar Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) Franklin Growth Opportunities Fund Country Shares Value Common Stocks 100.2% Consumer Discretionary 17.3% a Amazon.com Inc. United States 55,546 $ 19,692,723 a Buffalo Wild Wings Inc. United States 45,700 8,149,224 a Chipotle Mexican Grill Inc. United States 18,822 13,360,608 a DISH Network Corp., A United States 121,665 8,559,133 Harman International Industries Inc. United States 100,612 13,042,334 Las Vegas Sands Corp. United States 145,502 7,910,944 a Liberty Broadband Corp., C United States 59,577 2,645,219 Lowe's Cos. Inc. United States 160,638 10,884,831 a Michael Kors Holdings Ltd. United States 83,267 5,894,471 NIKE Inc., B United States 144,084 13,291,749 a The Priceline Group Inc. United States 15,755 15,904,357 Starbucks Corp. United States 226,435 19,819,855 a,b Tile Shop Holdings Inc. United States 92,832 753,796 a Under Armour Inc., A United States 225,761 16,272,853 The Walt Disney Co. United States 232,985 21,192,316 177,374,413 Consumer Staples 2.6% a Boston Beer Inc., A United States 19,783 6,222,149 Mead Johnson Nutrition Co., A United States 98,431 9,694,469 a Monster Beverage Corp. United States 95,544 11,173,871 27,090,489 Energy 3.7% Anadarko Petroleum Corp. United States 197,463 16,142,600 a Diamondback Energy Inc. United States 216,224 14,917,294 Schlumberger Ltd. United States 87,718 7,227,086 38,286,980 Financials 6.3% a Affiliated Managers Group Inc. United States 57,025 11,719,778 American Tower Corp. United States 102,027 9,891,517 BlackRock Inc. United States 28,312 9,640,519 a CBRE Group Inc. United States 368,470 11,916,320 The Charles Schwab Corp. United States 458,851 11,920,949 a Signature Bank United States 79,824 9,349,785 64,438,868 Health Care 27.0% a Actavis PLC United States 142,881 38,083,502 Allergan Inc. United States 39,052 8,562,541 a Alnylam Pharmaceuticals Inc. United States 67,177 6,303,218 a Biogen Idec Inc. United States 68,477 26,648,509 a Celgene Corp. United States 370,451 44,142,941 a,b Celldex Therapeutics Inc. United States 291,799 6,250,335 a Envision Healthcare Holdings Inc. United States 218,491 7,511,720 a Gilead Sciences Inc. United States 258,071 27,053,583 a HMS Holdings Corp. United States 283,560 5,610,235 a Illumina Inc. United States 90,831 17,729,303 a Incyte Corp. United States 91,062 7,258,552 a Jazz Pharmaceuticals PLC United States 78,529 13,298,101 a Karyopharm Therapeutics Inc. United States 183,481 4,867,751 a Medivation Inc. United States 142,034 15,456,140 Perrigo Co. PLC United States 94,376 14,320,614 a Puma Biotechnology Inc. United States 17,195 3,629,521 a Sagent Pharmaceuticals Inc. United States 206,195 5,293,026 a Valeant Pharmaceuticals International Inc. Canada 111,724 17,872,488 a VWR Corp. United States 303,700 7,337,392 277,229,472 Industrials 10.2% Allegiant Travel Co. United States 47,945 8,690,990 Quarterly Statement of Investments. | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) American Airlines Group Inc. United States 273,610 13,428,779 a B/E Aerospace Inc. United States 120,085 7,004,558 Cummins Inc. United States 49,996 6,972,442 a DigitalGlobe Inc. United States 216,700 5,827,063 Flowserve Corp. United States 224,023 12,207,013 Hexcel Corp. United States 122,870 5,434,540 a IHS Inc., A United States 90,952 10,471,304 Kansas City Southern United States 98,006 10,789,481 Precision Castparts Corp. United States 100,908 20,191,691 a United Rentals Inc. United States 48,519 4,019,799 105,037,660 Information Technology 26.7% a Adobe Systems Inc. United States 108,119 7,582,385 a Alibaba Group Holding Ltd., ADR China 98,906 8,810,546 Apple Inc. United States 275,775 32,309,799 ARM Holdings PLC United Kingdom 307,305 4,818,721 Avago Technologies Ltd. Singapore 136,568 14,050,116 a BroadSoft Inc. United States 227,230 6,110,215 a Facebook Inc., A United States 397,976 30,210,358 a Freescale Semiconductor Ltd. United States 218,508 7,011,922 a Google Inc., A United States 38,312 20,594,616 a Google Inc., C United States 31,445 16,807,981 a LinkedIn Corp., A United States 43,424 9,759,110 MasterCard Inc., A United States 414,507 34,002,009 a,b Mobileye NV United States 106,302 4,187,236 a NetSuite Inc. United States 70,325 6,922,090 a NXP Semiconductors NV Netherlands 165,112 13,099,986 a Palo Alto Networks Inc. United States 64,704 8,177,939 QUALCOMM Inc. United States 71,293 4,452,961 a Salesforce.com Inc. United States 133,088 7,512,818 a ServiceNow Inc. United States 118,198 8,616,634 a ViaSat Inc. United States 111,504 6,268,755 Visa Inc., A United States 90,383 23,039,530 274,345,727 Materials 3.1% a Axalta Coating Systems Ltd. United States 249,446 6,403,279 Ecolab Inc. United States 73,801 7,658,330 LyondellBasell Industries NV, A United States 123,252 9,748,000 Martin Marietta Materials Inc. United States 70,361 7,580,694 31,390,303 Telecommunication Services 3.3% a SBA Communications Corp. United States 294,327 34,347,961 Total Common Stocks (Cost $719,080,735) 1,029,541,873 Short Term Investments (Cost $10,485,350) 1.1% Investments from Cash Collateral Received for Loaned Securities 1.1% Money Market Funds 1.1% c BNY Mellon Overnight Government Fund, 0.06% United States 10,485,350 10,485,350 Total Investments (Cost $729,566,085) 101.3% 1,040,027,223 Other Assets, less Liabilities ( ) % (12,984,807 ) Net Assets 100.0% $ 1,027,042,416 a Non-income producing. b A portion or all of the security is on loan at January 31, 2015. c The rate shown is the annualized seven-day yield at period end. A BBREVIATIONS Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) Selected Portfolio ADR - American Depositary Receipt Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) Franklin Natural Resources Fund Country Shares Value Common Stocks 92.8% Coal & Consumable Fuels 0.7% a,b Energy Coal Resources, 144A United States 199,375 $ — Peabody Energy Corp. United States 648,250 4,038,598 4,038,598 Commodity Chemicals 1.4% Axiall Corp. United States 106,800 4,725,900 LyondellBasell Industries NV, A United States 50,200 3,970,318 8,696,218 Construction Materials 0.6% Martin Marietta Materials Inc. United States 32,000 3,447,680 Diversified Metals & Mining 11.2% BHP Billiton PLC, ADR Australia 398,400 17,406,096 First Quantum Minerals Ltd. Zambia 292,800 2,671,247 Freeport-McMoRan Inc., B United States 503,300 8,460,473 Glencore PLC Switzerland 2,533,200 9,497,424 HudBay Minerals Inc. Canada 211,700 1,541,424 a Imperial Metals Corp. Canada 360,300 2,538,323 MMG Ltd. Australia 5,333,000 1,527,193 a Nautilus Minerals Inc. Canada 746,000 264,247 PanAust Ltd. Australia 3,206,787 3,019,969 Rio Tinto PLC, ADR United Kingdom 224,000 9,885,120 Sandfire Resources NL Australia 1,204,867 4,004,184 Southern Copper Corp. United States 56,200 1,533,136 Teck Resources Ltd., B Canada 499,000 6,427,120 68,775,956 Fertilizers & Agricultural Chemicals 0.7% The Mosaic Co. United States 88,400 4,304,196 Gold 5.9% Agnico Eagle Mines Ltd. Canada 112,200 3,783,571 a AngloGold Ashanti Ltd., ADR South Africa 224,700 2,781,786 a B2Gold Corp. Canada 2,122,400 4,176,637 Barrick Gold Corp. Canada 338,000 4,319,640 a G-Resources Group Ltd. Hong Kong 86,108,260 2,432,531 Goldcorp Inc. Canada 339,300 8,153,379 a Newcrest Mining Ltd. Australia 300,000 3,166,124 Randgold Resources Ltd., ADR Jersey Islands 71,600 6,104,616 a Romarco Minerals Inc. Canada 2,819,000 1,264,822 36,183,106 Integrated Oil & Gas 15.6% BP PLC, ADR United Kingdom 153,000 5,940,990 Chevron Corp. United States 192,800 19,767,784 Exxon Mobil Corp. United States 189,900 16,601,058 Hess Corp. United States 177,600 11,986,224 Occidental Petroleum Corp. United States 296,900 23,752,000 Petroleo Brasileiro SA, ADR Brazil 337,000 2,025,370 Royal Dutch Shell PLC, A, ADR United Kingdom 88,500 5,438,325 Total SA, B, ADR France 192,200 9,900,222 95,411,973 Oil & Gas Drilling 2.2% Ensco PLC, A United States 102,619 2,877,437 Noble Corp. PLC United States 125,000 2,027,500 a Pioneer Energy Services Corp. United States 965,937 3,998,979 Rowan Cos. PLC United States 209,000 4,414,080 13,317,996 Oil & Gas Equipment & Services 18.2% Baker Hughes Inc. United States 168,100 9,748,119 a C&J Energy Services Inc. United States 322,700 3,323,810 a Cameron International Corp. United States 193,900 8,682,842 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) a Dril-Quip Inc. United States 74,100 5,500,443 a FMC Technologies Inc. United States 150,800 5,651,984 a Forum Energy Technologies Inc. United States 116,700 1,803,015 Halliburton Co. United States 335,435 13,414,046 a Hornbeck Offshore Services Inc. United States 183,500 4,073,700 a Key Energy Services Inc. United States 773,800 1,299,984 National Oilwell Varco Inc. United States 43,000 2,340,490 Oceaneering International Inc. United States 197,200 10,325,392 a Oil States International Inc. United States 61,400 2,521,698 a PHI Inc., non-voting United States 81,600 2,791,536 a RigNet Inc. United States 154,200 5,276,724 RPC Inc. United States 150,700 1,879,229 Schlumberger Ltd. United States 258,804 21,322,861 Superior Energy Services Inc. United States 381,400 7,628,000 a Weatherford International PLC United States 388,400 4,012,172 111,596,045 Oil & Gas Exploration & Production 32.0% Anadarko Petroleum Corp. United States 289,900 23,699,325 Cabot Oil & Gas Corp., A United States 540,900 14,333,850 a California Resources Corp. United States 109,360 559,923 a Callon Petroleum Co. United States 676,200 3,685,290 Canadian Natural Resources Ltd. Canada 308,300 8,940,312 Cimarex Energy Co. United States 90,000 9,288,000 a Cobalt International Energy Inc. United States 410,000 3,739,200 a Concho Resources Inc. United States 133,100 14,754,135 Devon Energy Corp. United States 108,000 6,509,160 a Diamondback Energy Inc. United States 155,400 10,721,046 a Eclipse Resources Corp. United States 295,100 1,829,620 EnCana Corp. Canada 464,000 5,679,360 EOG Resources Inc. United States 81,500 7,255,945 EQT Corp. United States 141,200 10,510,928 a Gran Tierra Energy Inc. Colombia 1,649,000 3,528,860 Marathon Oil Corp. United States 467,800 12,443,480 a Matador Resources Co. United States 306,246 6,602,664 a MEG Energy Corp. Canada 129,200 1,970,951 Noble Energy Inc. United States 201,100 9,600,514 a Oasis Petroleum Inc. United States 306,600 4,120,704 a Ophir Energy PLC United Kingdom 1,346,600 2,724,119 Pioneer Natural Resources Co. United States 71,100 10,702,683 a Rex Energy Corp. United States 962,000 3,405,480 SM Energy Co. United States 185,500 7,015,610 a Southwestern Energy Co. United States 383,100 9,497,049 Tullow Oil PLC United Kingdom 443,100 2,436,161 195,554,369 Oil & Gas Refining & Marketing 4.1% HollyFrontier Corp. United States 188,500 6,770,920 Marathon Petroleum Corp. United States 36,000 3,333,240 Phillips 66 United States 141,800 9,971,376 Valero Energy Corp. United States 91,600 4,843,808 24,919,344 Silver 0.2% c Tahoe Resources Inc., 144A United States 82,000 1,119,238 Total Common Stocks (Cost $589,964,040) 567,364,719 Convertible Preferred Stocks 0.8% Oil & Gas Exploration & Production 0.8% Sanchez Energy Corp., 4.875%, cvt. pfd. United States 92,900 3,025,056 Sanchez Energy Corp., 6.50%, cvt. pfd., B United States 54,500 2,080,265 Total Convertible Preferred Stocks (Cost $7,072,693) 5,105,321 Preferred Stocks (Cost $2,376,164) 0.0% Coal & Consumable Fuels 0.0% a,b Energy Coal Resources, 144A, pfd. United States 29,847 — Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) Principal Amount Convertible Bonds 0.6% Diversified Metals & Mining 0.1% Molycorp Inc., cvt., senior note, 6.00%, 9/01/17 United States $ 4,453,000 533,024 Oil & Gas Exploration & Production 0.5% Cobalt International Energy Inc., cvt., senior bond, 3.125%, 5/15/24 United States 3,874,000 2,794,123 Total Convertible Bonds (Cost $7,161,180) 3,327,147 Total Investments before Short Term Investments (Cost $606,574,077) 575,797,187 Shares Short Term Investments (Cost $34,586,218) 5.6% Money Market Funds 5.6% a,d Institutional Fiduciary Trust Money Market Portfolio United States 34,586,218 34,586,218 Total Investments (Cost $641,160,295) 99.8% 610,383,405 Other Assets, less Liabilities 0.2% 969,208 Net Assets 100.0% $ 611,352,613 a Non-income producing. b See Note 6 regarding restricted securities. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2015, the value of this security was $1,119,238, representing 0.18% of net assets. d Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. A BBREVIATIONS Selected Portfolio ADR - American Depositary Receipt Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) Franklin Small Cap Growth Fund Shares Value Common Stocks 89.9% Consumer Discretionary 16.6% a 2U Inc. 988,489 $ 17,585,219 a American Axle & Manufacturing Holdings Inc. 1,540,500 37,511,175 a Buffalo Wild Wings Inc. 136,200 24,287,184 a Citi Trends Inc. 228,200 5,223,498 a Global Eagle Entertainment Inc. 1,259,856 19,395,483 a Grand Canyon Education Inc. 743,400 32,575,788 a IMAX Corp. (Canada) 1,073,900 35,793,087 b KB Home 883,700 11,010,901 Lithia Motors Inc. 368,095 31,177,646 a M/I Homes Inc. 1,000,300 20,646,192 a,b Mattress Firm Holding Corp. 403,400 23,243,908 a,b Noodles & Co. 895,635 23,017,820 a,b Nord Anglia Education Inc. (Hong Kong) 799,300 16,017,972 a,b,c Potbelly Corp. 1,567,051 21,985,726 a Shutterfly Inc. 1,092,900 47,945,523 a,b Sportsman's Warehouse Holdings Inc. 2,043,500 14,570,155 a Tenneco Inc. 696,800 35,829,456 a,b Tile Shop Holdings Inc. 2,551,000 20,714,120 Wolverine World Wide Inc. 1,151,000 32,400,650 a,b Zoe's Kitchen Inc. 902,300 27,917,162 498,848,665 Consumer Staples 2.5% a Boston Beer Inc., A 73,800 23,211,576 a,b Freshpet Inc. 526,400 8,048,656 a Smart & Final Stores Inc. 826,900 12,403,500 a TreeHouse Foods Inc. 345,400 31,327,780 74,991,512 Energy 3.8% a C&J Energy Services Inc. 919,800 9,473,940 a,c Callon Petroleum Co. 4,128,282 22,499,137 a Matador Resources Co. 1,289,839 27,808,929 a Pioneer Energy Services Corp. 1,602,900 6,636,006 a,b,c Rex Energy Corp. 4,781,100 16,925,094 a RigNet Inc. 347,500 11,891,450 a,b Sanchez Energy Corp. 1,778,000 19,806,920 115,041,476 Financials 4.9% BBCN Bancorp Inc. 987,300 12,785,535 a Essent Group Ltd. 737,931 17,260,206 Evercore Partners Inc. 402,100 19,248,527 Manning & Napier Inc. 286,100 3,064,131 a Square 1 Financial Inc., A 1,087,500 25,295,250 Talmer Bancorp Inc., A 1,144,100 15,468,232 Virtus Investment Partners Inc. 203,303 27,573,986 a Western Alliance Bancorp 1,081,300 27,800,223 148,496,090 Health Care 19.3% a Adeptus Health Inc., A 452,500 14,231,125 a,c Aratana Therapeutics Inc. 1,771,119 29,347,442 a Celldex Therapeutics Inc. 1,612,800 34,546,176 a Corium International Inc. 617,850 4,016,025 a DexCom Inc. 761,800 45,540,404 a,b Exact Sciences Corp. 211,513 5,755,269 a Fluidigm Corp. 696,300 26,828,439 a Greatbatch Inc. 550,900 26,751,704 a Halozyme Therapeutics Inc. 553,900 7,909,692 a HealthEquity Inc. 610,300 12,675,931 a HealthStream Inc. 397,000 11,219,220 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) a HeartWare International Inc. a Heron Therapeutics Inc. a HMS Holdings Corp. a Impax Laboratories Inc. a Karyopharm Therapeutics Inc. a,b Keryx Biopharmaceuticals Inc. a MWI Veterinary Supply Inc. a Neogen Corp. a Nevro Corp. a Ophthotech Corp. a PAREXEL International Corp. Phibro Animal Health Corp. a Revance Therapeutics Inc. a Sage Therapeutics Inc. a Sagent Pharmaceuticals Inc. a Spark Therapeutics Inc. a The Spectranetics Corp. a Tandem Diabetes Care Inc. Industrials 15.7% a The Advisory Board Co. Allegiant Travel Co. Altra Industrial Motion Corp. a,c Astronics Corp. a Beacon Roofing Supply Inc. a DigitalGlobe Inc. Exponent Inc. a Hub Group Inc., A a Huron Consulting Group Inc. Interface Inc. a,b,c The KEYW Holding Corp. The Manitowoc Co. Inc. Mobile Mini Inc. a,b Paylocity Holding Corp. a Proto Labs Inc. a Spirit Airlines Inc. Steelcase Inc., A a TCP International Holdings Ltd. (China) b US Ecology Inc. a Virgin America Inc. Information Technology 24.8% a A10 Networks Inc. a,b,c Bazaarvoice Inc. a,b Benefitfocus Inc. a,b Borderfree Inc. a Bottomline Technologies Inc. a,c BroadSoft Inc. a Callidus Software Inc. a Cavium Inc. a Cognex Corp. a Coherent Inc. a Cvent Inc. a Demandware Inc. a FARO Technologies Inc. a Guidewire Software Inc. a HomeAway Inc. a,b Hubspot Inc. Intersil Corp., A a Ixia a Lattice Semiconductor Corp. a,b Mobile Iron Inc. a,c Nanometrics Inc. a Sapient Corp. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) a Semtech Corp. 978,000 24,899,880 a Shoretel Inc. 941,800 6,667,944 a Silicon Laboratories Inc. 665,000 29,100,400 a ViaSat Inc. 679,000 38,173,380 a,b Zendesk Inc. 791,714 19,151,561 743,323,848 Materials 2.3% H.B. Fuller Co. 884,800 36,409,520 Quaker Chemical Corp. 400,600 31,615,352 68,024,872 Total Common Stocks (Cost $2,518,272,531) 2,697,814,983 Short Term Investments 11.6% Money Market Funds (Cost $123,746,010) 4.1% a,d Institutional Fiduciary Trust Money Market Portfolio 123,746,010 123,746,010 Investments from Cash Collateral Received for Loaned Securities (Cost $224,058,597) 7.5% Money Market Funds 7.5% e BNY Mellon Overnight Government Fund, 0.06% 224,058,597 224,058,597 Total Investments (Cost $2,866,077,138) 101.5% 3,045,619,590 Other Assets, less Liabilities ( ) % (45,497,072 ) Net Assets 100.0% $ 3,000,122,518 a Non-income producing. b A portion or all of the security is on loan at January 31, 2015. c See Note 7 regarding holdings of 5% voting securities. d Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. e The rate shown is the annualized seven-day yield at period end. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) Franklin Small-Mid Cap Growth Fund Shares Value Common Stocks 97.9% Consumer Discretionary 21.1% Advance Auto Parts Inc. 183,300 $ 29,144,700 BorgWarner Inc. 559,800 30,234,798 a Buffalo Wild Wings Inc. 209,800 37,411,536 a Charter Communications Inc., A 151,900 22,954,368 a Chipotle Mexican Grill Inc. 66,600 47,275,344 Dick's Sporting Goods Inc. 620,400 32,043,660 a Dollar Tree Inc. 369,400 26,264,340 a Global Eagle Entertainment Inc. 1,466,130 22,571,071 a Grand Canyon Education Inc. 535,400 23,461,228 Harman International Industries Inc. 332,400 43,089,012 a IMAX Corp. (Canada) 926,100 30,866,913 a Jarden Corp. 998,292 47,937,982 b KB Home 2,133,200 26,579,672 L Brands Inc. 337,500 28,562,625 a Liberty Broadband Corp., C 217,932 9,676,181 Marriott International Inc., A 573,500 42,725,750 a MGM Resorts International 1,862,719 36,285,766 a Netflix Inc. 98,930 43,707,274 Nordstrom Inc. 361,800 27,569,160 Polaris Industries Inc. 151,000 21,833,090 a Shutterfly Inc. 397,200 17,425,164 a Tenneco Inc. 673,500 34,631,370 Tractor Supply Co. 359,900 29,213,083 a Under Armour Inc., A 394,400 28,428,352 Wolverine World Wide Inc. 712,900 20,068,135 a,b Zoe's Kitchen Inc. 609,500 18,857,930 778,818,504 Consumer Staples 3.9% a Boston Beer Inc., A 121,800 38,308,536 a,b Freshpet Inc. 780,900 11,939,961 a Monster Beverage Corp. 325,000 38,008,750 a TreeHouse Foods Inc. 376,500 34,148,550 Whole Foods Market Inc. 434,228 22,621,108 145,026,905 Energy 4.5% Cabot Oil & Gas Corp., A 1,357,010 35,960,765 a Concho Resources Inc. 349,000 38,686,650 a Diamondback Energy Inc. 421,200 29,058,588 EQT Corp. 403,500 30,036,540 a Matador Resources Co. 829,600 17,886,176 Oceaneering International Inc. 283,800 14,859,768 166,488,487 Financials 7.1% a Affiliated Managers Group Inc. 251,800 51,749,936 Brown & Brown Inc. 672,800 20,755,880 Intercontinental Exchange Inc. 227,048 46,710,585 Jones Lang LaSalle Inc. 105,300 15,487,524 Lazard Ltd., A 636,600 29,156,280 LPL Financial Holdings Inc. 537,800 22,130,470 a Signature Bank 349,200 40,901,796 T. Rowe Price Group Inc. 461,700 36,345,024 263,237,495 Health Care 19.4% a Alnylam Pharmaceuticals Inc. 92,200 8,651,126 a BioMarin Pharmaceutical Inc. 151,500 14,719,740 a Catamaran Corp. 669,300 33,404,763 a Celldex Therapeutics Inc. 865,710 18,543,508 a Cerner Corp. 588,000 39,013,800 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) The Cooper Cos. Inc. 243,800 38,435,070 a DaVita HealthCare Partners Inc. 459,900 34,520,094 DENTSPLY International Inc. 442,000 22,111,050 a DexCom Inc. 282,300 16,875,894 a Edwards Lifesciences Corp. 184,700 23,152,145 a Envision Healthcare Holdings Inc. 964,700 33,166,386 a HCA Holdings Inc. 620,200 43,910,160 a HeartWare International Inc. 118,230 9,875,752 a HMS Holdings Corp. 802,200 15,871,527 a Hologic Inc. 1,081,300 32,833,674 a Illumina Inc. 154,900 30,234,931 a Impax Laboratories Inc. 1,232,000 45,177,440 a Incyte Corp. 134,500 10,720,995 a Insulet Corp. 264,400 7,770,716 a Intercept Pharmaceuticals Inc. 33,500 6,734,505 a Karyopharm Therapeutics Inc. 295,200 7,831,656 a,b Keryx Biopharmaceuticals Inc. 667,900 8,121,664 a Mettler-Toledo International Inc. 104,500 31,762,775 a Nevro Corp. 88,750 4,043,450 Perrigo Co. PLC 310,817 47,163,372 a Portola Pharmaceuticals Inc. 147,500 4,193,425 a Puma Biotechnology Inc. 73,800 15,577,704 a Quintiles Transnational Holdings Inc. 728,400 44,068,200 a,b Revance Therapeutics Inc. 623,900 10,044,790 a Spark Therapeutics Inc. 39,700 1,985,000 St. Jude Medical Inc. 540,900 35,629,083 a Tandem Diabetes Care Inc. 591,400 7,268,306 a Vertex Pharmaceuticals Inc. 133,700 14,725,718 718,138,419 Industrials 15.9% a The Advisory Board Co. 424,200 19,886,496 Allegiant Travel Co. 139,310 25,252,724 AMETEK Inc. 1,019,950 48,855,605 a B/E Aerospace Inc. 530,500 30,944,065 a DigitalGlobe Inc. 1,234,900 33,206,461 Flowserve Corp. 484,400 26,394,956 a Genesee & Wyoming Inc. 300,200 24,751,490 a HD Supply Holdings Inc. 1,349,100 38,894,553 Hexcel Corp. 756,709 33,469,239 a IHS Inc., A 362,900 41,780,677 J.B. Hunt Transport Services Inc. 237,800 18,931,258 Kansas City Southern 246,900 27,181,221 a Proto Labs Inc. 391,900 25,234,441 Robert Half International Inc. 834,900 48,474,294 Rockwell Automation Inc. 206,400 22,481,088 Roper Industries Inc. 268,830 41,491,222 a Spirit Airlines Inc. 501,900 37,210,866 Towers Watson & Co. 120,100 14,231,850 a WABCO Holdings Inc. 295,700 28,141,769 586,814,275 Information Technology 22.0% a Alliance Data Systems Corp. 54,600 15,770,118 a ANSYS Inc. 227,100 18,320,157 Applied Materials Inc. 1,626,600 37,151,544 Avago Technologies Ltd. (Singapore) 387,500 39,866,000 a Bottomline Technologies Inc. 565,600 14,009,912 a Cognex Corp. 842,100 30,947,175 a CoStar Group Inc. 184,700 34,078,997 a Demandware Inc. 347,100 18,590,676 a Electronic Arts Inc. 833,700 45,736,782 Equinix Inc. 133,069 28,857,343 Fidelity National Information Services Inc. 272,900 17,037,147 a FleetCor Technologies Inc. 243,800 34,253,900 a Freescale Semiconductor Ltd. 713,700 22,902,633 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) a HomeAway Inc. 615,400 15,686,546 Intersil Corp., A 2,174,600 31,118,526 a JDS Uniphase Corp. 1,980,400 24,061,860 Lam Research Corp. 236,400 18,070,416 a LinkedIn Corp., A 124,900 28,070,026 a NetSuite Inc. 169,800 16,713,414 a NXP Semiconductors NV (Netherlands) 714,900 56,720,166 a Pandora Media Inc. 945,200 15,690,320 a Red Hat Inc. 442,800 28,246,212 a Semtech Corp. 518,300 13,195,918 a ServiceNow Inc. 180,000 13,122,000 a,b Stratasys Ltd. 357,100 28,385,879 a Twitter Inc. 851,000 31,938,030 a Vantiv Inc., A 557,200 19,162,108 a VeriFone Systems Inc. 597,300 18,749,247 a ViaSat Inc. 637,896 35,862,513 a Workday Inc. 155,100 12,324,246 Xilinx Inc. 564,100 21,760,158 a Yelp Inc. 547,800 28,743,066 815,143,035 Materials 3.4% a Axalta Coating Systems Ltd. 1,579,270 40,539,861 Cytec Industries Inc. 708,000 33,976,920 H.B. Fuller Co. 556,333 22,893,103 Martin Marietta Materials Inc. 275,900 29,725,466 127,135,350 Utilities 0.6% a Calpine Corp. 997,600 20,829,888 Total Common Stocks (Cost $2,563,801,680) 3,621,632,358 Short Term Investments 5.2% Money Market Funds (Cost $101,009,226) 2.7% a,c Institutional Fiduciary Trust Money Market Portfolio 101,009,226 101,009,226 Investments from Cash Collateral Received for Loaned Securities (Cost $92,850,725) 2.5% Money Market Funds 2.5% d BNY Mellon Overnight Government Fund, 0.06% 92,850,725 92,850,725 Total Investments (Cost $2,757,661,631) 103.1% 3,815,492,309 Other Assets, less Liabilities ( ) % (114,922,574 ) Net Assets 100.0% $ 3,700,569,735 a Non-income producing. b A portion or all of the security is on loan at January 31, 2015. c Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. d The rate shown is the annualized seven-day yield at period end. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) Franklin Strategic Income Fund Country Shares/Units Value Common Stocks and Other Equity Interests 1.6% Consumer Services 0.1% a,b,c Turtle Bay Resort United States 5,579,939 $ 9,625,396 Diversified Financials 1.5% iShares iBoxx High Yield Corporate Bond ETF United States 1,400,000 126,322,000 Materials 0.0% † a Verso Corp. United States 52,822 110,927 Transportation 0.0% † a CEVA Holdings LLC United Kingdom 1,570 1,138,228 Total Common Stocks and Other Equity Interests (Cost $135,640,375) 137,196,551 Convertible Preferred Stocks 0.0% † Transportation 0.0% † a CEVA Holdings LLC, cvt. pfd., A-1 United Kingdom 62 60,450 a CEVA Holdings LLC, cvt. pfd., A-2 United Kingdom 3,399 2,463,956 Total Convertible Preferred Stocks (Cost $5,149,789) 2,524,406 Principal Amount * Corporate Bonds 36.6% Automobiles & Components 0.4% d Avis Budget Finance PLC, senior note, 144A, 6.00%, 3/01/21 United States 9,000,000 EUR 10,783,216 The Goodyear Tire & Rubber Co., senior note, 6.50%, 3/01/21 United States 20,000,000 21,575,000 32,358,216 Banks 3.0% Bank of America Corp., e junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States 22,000,000 23,746,250 senior note, 5.65%, 5/01/18 United States 10,000,000 11,181,950 CIT Group Inc., senior note, 5.375%, 5/15/20 United States 6,900,000 7,391,625 5.00%, 8/15/22 United States 18,000,000 18,967,500 d 144A, 6.625%, 4/01/18 United States 7,000,000 7,568,750 Citigroup Inc., e junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 6,900,000 6,958,216 senior note, 3.875%, 10/25/23 United States 20,000,000 21,396,000 sub. bond, 5.50%, 9/13/25 United States 10,000,000 11,359,290 sub. note, 4.05%, 7/30/22 United States 5,000,000 5,277,300 JPMorgan Chase & Co., e junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 10,000,000 10,146,880 e junior sub. bond, V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 5,000,000 4,975,000 e junior sub. note, X, 6.10% to 10/01/24, FRN thereafter, Perpetual United States 5,000,000 5,125,000 senior note, 4.25%, 10/15/20 United States 10,000,000 10,979,250 senior note, 3.25%, 9/23/22 United States 5,000,000 5,170,715 sub. note, 3.375%, 5/01/23 United States 10,000,000 9,995,440 sub. note, 3.875%, 9/10/24 United States 10,000,000 10,356,240 Merrill Lynch & Co. Inc., senior note, 6.40%, 8/28/17 United States 10,000,000 11,171,720 Royal Bank of Scotland Group PLC, sub. note, 6.125%, 12/15/22 United Kingdom 10,000,000 11,293,750 5.125%, 5/28/24 United Kingdom 2,600,000 2,752,750 The Royal Bank of Scotland PLC, sub. note, 6.934%, 4/09/18 United Kingdom 13,000,000 EUR 16,888,268 e Wells Fargo & Co., junior sub. bond, 5.875% to 6/15/25, FRN thereafter, Perpetual United States 22,000,000 23,100,000 S, 5.90% to 6/15/24, FRN thereafter, Perpetual United States 28,000,000 28,840,000 264,641,894 Capital Goods 0.9% d Abengoa Finance SAU, senior note, 144A, 8.875%, 11/01/17 Spain 18,000,000 18,416,250 7.75%, 2/01/20 Spain 2,600,000 2,450,500 d AECOM, senior bond, 144A, 5.875%, 10/15/24 United States 500,000 523,125 senior note, 144A, 5.75%, 10/15/22 United States 3,300,000 3,460,875 Quarterly Statement of Investments | See Notes to Statements of Investments. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) d KM Germany Holdings GmbH, senior secured note, first lien, 144A, 8.75%, 12/15/20 Germany 9,000,000 EUR 11,132,701 Meritor Inc., senior note, 6.75%, 6/15/21 United States 4,000,000 4,170,000 Navistar International Corp., senior note, 8.25%, 11/01/21 United States 12,200,000 11,940,750 Terex Corp., senior note, 6.00%, 5/15/21 United States 15,000,000 15,300,000 TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States 4,000,000 4,070,000 senior sub. note, 6.00%, 7/15/22 United States 4,000,000 4,010,000 75,474,201 Commercial & Professional Services 0.0% † d Algeco Scotsman Global Finance PLC, first lien, 144A, 9.00%, 10/15/18 United Kingdom 1,700,000 EUR 1,961,214 Consumer Durables & Apparel 1.1% d Financiere Gaillon 8 SAS, senior note, 144A, 7.00%, 9/30/19 France 13,600,000 EUR 15,324,833 d INVISTA Finance LLC, senior secured note, 144A, 4.25%, 10/15/19 United States 25,100,000 25,194,125 KB Home, senior bond, 7.50%, 9/15/22 United States 5,000,000 5,100,000 senior note, 4.75%, 5/15/19 United States 9,400,000 9,000,500 senior note, 7.00%, 12/15/21 United States 13,300,000 13,333,250 M/I Homes Inc., senior note, 8.625%, 11/15/18 United States 2,200,000 2,293,500 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 10,300,000 11,098,250 Visant Corp., senior note, 10.00%, 10/01/17 United States 14,300,000 12,190,750 93,535,208 Consumer Services 1.3% d 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22 Canada 20,000,000 20,600,000 f Caesars Entertainment Operating Co. Inc., senior secured note, first lien, 11.25%, 6/01/17 United States 25,000,000 19,125,000 9.00%, 2/15/20 United States 3,900,000 2,925,000 d,g Financiere Quick SAS, 144A, FRN, 7.571%, 10/15/19 France 6,600,000 EUR 5,909,902 secured note, 144A, FRN, 4.821%, 4/15/19 France 6,900,000 EUR 6,985,975 MGM Resorts International, senior note, 6.625%, 7/15/15 United States 15,000,000 15,300,000 7.50%, 6/01/16 United States 1,000,000 1,057,500 10.00%, 11/01/16 United States 1,000,000 1,115,000 8.625%, 2/01/19 United States 700,000 792,750 6.75%, 10/01/20 United States 1,800,000 1,908,000 6.625%, 12/15/21 United States 10,000,000 10,575,000 7.75%, 3/15/22 United States 2,000,000 2,227,500 6.00%, 3/15/23 United States 3,000,000 3,037,500 Pinnacle Entertainment Inc., senior note, 6.375%, 8/01/21 United States 4,900,000 5,047,000 senior sub. note, 7.75%, 4/01/22 United States 2,200,000 2,315,500 d Scientific Games International Inc., senior note, 144A, 10.00%, 12/01/22 United States 10,900,000 10,055,250 senior secured note, first lien, 144A, 7.00%, 1/01/22 United States 8,600,000 8,739,750 117,716,627 Diversified Financials 2.0% d AerCap Ireland Capital Ltd./AerCap Global Aviation Trust, senior note, 144A, 5.00%, 10/01/21 Netherlands 10,600,000 11,282,375 Ally Financial Inc., senior note, 7.50%, 9/15/20 United States 28,000,000 33,320,000 Deutsche Bank AG, sub. bond, 4.296% to 5/24/23, FRN thereafter, 5/24/28 Germany 33,000,000 33,113,850 E*TRADE Financial Corp., senior note, 6.375%, 11/15/19 United States 10,000,000 10,750,000 5.375%, 11/15/22 United States 9,000,000 9,472,500 General Electric Capital Corp., senior note, A, 8.50%, 4/06/18 United States 94,000,000 MXN 7,012,333 sub. note, 5.30%, 2/11/21 United States 15,000,000 17,492,985 Navient Corp., senior note, 8.45%, 6/15/18 United States 14,100,000 15,976,851 5.50%, 1/15/19 United States 16,000,000 16,592,000 6.125%, 3/25/24 United States 10,000,000 9,775,000 d Neuberger Berman Group LLC/Finance Corp., senior note, 144A, 5.625%, 3/15/20 United States 4,000,000 4,195,000 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) 5.875%, 3/15/22 United States Energy 7.2% Access Midstream Partner LP/ACMP Finance Corp., senior note, 5.875%, 4/15/21 United States 6.125%, 7/15/22 United States BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States d California Resources Corp., senior bond, 144A, 6.00%, 11/15/24 United States senior note, 144A, 5.50%, 9/15/21 United States CGG SA, senior note, 7.75%, 5/15/17 France 6.50%, 6/01/21 France 6.875%, 1/15/22 France d 144A, 5.875%, 5/15/20 France EUR Chaparral Energy Inc., senior note, 9.875%, 10/01/20 United States 8.25%, 9/01/21 United States 7.625%, 11/15/22 United States CHC Helicopter SA, senior note, 9.375%, 6/01/21 Canada senior secured note, first lien, 9.25%, 10/15/20 Canada Chesapeake Energy Corp., senior note, 7.25%, 12/15/18 United States 6.625%, 8/15/20 United States 6.125%, 2/15/21 United States 5.75%, 3/15/23 United States Clayton Williams Energy Inc., senior note, 7.75%, 4/01/19 United States CONSOL Energy Inc., senior note, 8.25%, 4/01/20 United States 6.375%, 3/01/21 United States 5.875%, 4/15/22 United States Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States Energy Transfer Partners LP, senior note, 5.20%, 2/01/22 United States Energy XXI Gulf Coast Inc., senior note, 9.25%, 12/15/17 United States 7.50%, 12/15/21 United States d 144A, 6.875%, 3/15/24 United States d EnQuest PLC, senior note, 144A, 7.00%, 4/15/22 United Kingdom Freeport-McMoran Oil & Gas LLC/FCX Oil & Gas Inc., senior note, 6.875%, 2/15/23 United States d Gaz Capital SA (OJSC Gazprom), loan participation, senior bond, 144A, 6.51%, 3/07/22 Russia senior note, 144A, 5.092%, 11/29/15 Russia senior note, 144A, 3.85%, 2/06/20 Russia Halcon Resources Corp., senior note, 9.75%, 7/15/20 United States 8.875%, 5/15/21 United States 9.25%, 2/15/22 United States d Kinder Morgan Finance Co. LLC, senior secured note, 144A, 6.00%, 1/15/18 United States Kinder Morgan Inc., senior bond, 4.30%, 6/01/25 United States senior note, 7.00%, 6/15/17 United States senior note, 6.50%, 9/15/20 United States Linn Energy LLC/Finance Corp., senior note, 6.50%, 5/15/19 United States 6.25%, 11/01/19 United States 8.625%, 4/15/20 United States 7.75%, 2/01/21 United States 6.50%, 9/15/21 United States d LUKOIL International Finance BV, senior note, 144A, 4.563%, 4/24/23 Russia Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States Midstates Petroleum Co. Inc./LLC, senior note, 9.25%, 6/01/21 United States Oasis Petroleum Inc., senior note, 6.875%, 3/15/22 United States Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) Offshore Group Investment Ltd., senior bond, first lien, 7.125%, 4/01/23 United States 10,000,000 6,500,000 senior secured note, first lien, 7.50%, 11/01/19 United States 15,000,000 9,843,750 PBF Holding Co. LLC, first lien, 8.25%, 2/15/20 United States 20,000,000 20,500,000 Peabody Energy Corp., senior note, 7.375%, 11/01/16 United States 2,000,000 1,950,000 6.00%, 11/15/18 United States 5,000,000 4,037,500 6.50%, 9/15/20 United States 8,300,000 6,391,000 6.25%, 11/15/21 United States 20,000,000 15,075,000 Penn Virginia Corp., senior note, 8.50%, 5/01/20 United States 15,000,000 12,525,000 Penn Virginia Resource Partners LP/Penn Virginia Resource Finance Corp., senior note, 8.375%, 6/01/20 United States 6,540,000 7,161,300 6.50%, 5/15/21 United States 5,000,000 5,362,500 Quicksilver Resources Inc., d,g secured note, second lien, 144A, FRN, 7.00%, 6/21/19 United States 12,000,000 7,800,000 senior note, 9.125%, 8/15/19 United States 5,000,000 412,085 Regency Energy Partners LP/Regency Energy Finance Corp., senior bond, 5.50%, 4/15/23 United States 5,000,000 5,250,000 senior note, 5.875%, 3/01/22 United States 1,300,000 1,430,000 senior note, 5.00%, 10/01/22 United States 10,000,000 10,500,000 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 24,000,000 24,150,000 first lien, 5.625%, 4/15/23 United States 6,200,000 6,231,000 senior secured note, first lien, 5.75%, 5/15/24 United States 3,300,000 3,337,125 Samson Investment Co., senior note, 9.75%, 2/15/20 United States 25,000,000 7,875,000 Sanchez Energy Corp., senior note, 7.75%, 6/15/21 United States 12,600,000 12,285,000 d 144A, 6.125%, 1/15/23 United States 12,000,000 10,680,000 W&T Offshore Inc., senior note, 8.50%, 6/15/19 United States 22,000,000 14,300,000 637,987,064 Food & Staples Retailing 0.2% d Cencosud SA, senior note, 144A, 4.875%, 1/20/23 Chile 15,000,000 14,987,475 Food, Beverage & Tobacco 1.0% d Barry Callebaut Services SA, senior note, 144A, 5.50%, 6/15/23 Belgium 5,300,000 5,667,687 Constellation Brands Inc., senior note, 4.25%, 5/01/23 United States 10,600,000 10,891,500 Del Monte Corp., senior note, 7.625%, 2/15/19 United States 15,288,000 15,211,560 d JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24 United States 6,800,000 6,630,000 senior note, 144A, 8.25%, 2/01/20 United States 19,000,000 20,080,720 senior note, 144A, 7.25%, 6/01/21 United States 4,500,000 4,657,500 d Post Holdings Inc., senior note, 144A, 6.75%, 12/01/21 United States 15,800,000 15,484,000 6.00%, 12/15/22 United States 10,000,000 9,587,500 d Smithfield Foods Inc., senior note, 144A, 5.25%, 8/01/18 United States 2,500,000 2,560,938 5.875%, 8/01/21 United States 2,000,000 2,052,500 92,823,905 Health Care Equipment & Services 1.7% Alere Inc., senior sub. note, 6.50%, 6/15/20 United States 4,900,000 5,034,750 d AmSurg Corp., senior note, 144A, 5.625%, 7/15/22 United States 4,100,000 4,258,875 CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 10,200,000 10,888,500 senior note, 7.125%, 7/15/20 United States 6,000,000 6,397,500 senior note, 6.875%, 2/01/22 United States 3,300,000 3,526,875 senior secured note, first lien, 5.125%, 8/15/18 United States 6,000,000 6,228,000 DaVita HealthCare Partners Inc., senior bond, 5.125%, 7/15/24 United States 10,000,000 10,296,750 senior note, 5.75%, 8/15/22 United States 10,000,000 10,637,500 HCA Inc., first lien, senior secured note, 5.875%, 3/15/22 United States 10,000,000 11,175,000 senior note, 6.50%, 2/15/16 United States 3,000,000 3,151,200 senior note, 7.50%, 2/15/22 United States 8,100,000 9,517,500 senior note, 5.875%, 5/01/23 United States 15,000,000 16,312,500 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) senior secured bond, first lien, 5.25%, 4/15/25 United States 10,000,000 10,875,000 Omnicare Inc., senior note, 4.75%, 12/01/22 United States 6,900,000 7,176,000 Tenet Healthcare Corp., first lien, 6.00%, 10/01/20 United States 2,700,000 2,922,750 senior note, 8.125%, 4/01/22 United States 8,400,000 9,492,000 d senior note, 144A, 5.00%, 3/01/19 United States 6,700,000 6,700,000 d senior note, 144A, 5.50%, 3/01/19 United States 15,300,000 15,606,000 150,196,700 Insurance 0.8% MetLife Inc., junior sub. note, 6.40% to 12/15/36, FRN thereafter, 12/15/66 United States 15,000,000 17,100,000 d Mitsui Sumitomo Insurance Co. Ltd., junior sub. note, 144A, 7.00% to 3/15/22, FRN thereafter, 3/15/72 Japan 17,000,000 19,908,955 d Nippon Life Insurance Co., sub. bond, 144A, 5.10% to 10/16/24, FRN thereafter, 10/16/44 Japan 35,000,000 37,675,225 74,684,180 Materials 4.7% ArcelorMittal, senior note, 6.00%, 3/01/21 Luxembourg 20,000,000 20,831,200 6.75%, 2/25/22 Luxembourg 15,000,000 16,021,875 d Ardagh Packaging Finance PLC, senior note, 144A, 9.125%, 10/15/20 Luxembourg 5,000,000 5,318,750 d Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.25%, 1/31/19 Luxembourg 2,000,000 1,955,000 senior note, 144A, 7.00%, 11/15/20 Luxembourg 1,764,706 1,744,853 senior note, 144A, 6.75%, 1/31/21 Luxembourg 2,400,000 2,365,500 senior note, 144A, 6.00%, 6/30/21 Luxembourg 3,100,000 2,929,500 g senior secured note, 144A, FRN, 3.241%, 12/15/19 Luxembourg 8,700,000 8,384,625 d Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 15,000,000 14,081,250 Celanese US Holdings LLC, senior note, 3.25%, 10/15/19 United States 6,900,000 EUR 8,086,882 d Cemex Finance LLC, senior secured note, 144A, 9.375%, 10/12/22 Mexico 1,400,000 1,548,330 first lien, 144A, 6.00%, 4/01/24 Mexico 5,800,000 5,477,375 d Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico 15,000,000 13,893,750 secured note, 144A, 5.875%, 3/25/19 Mexico 10,000,000 10,068,750 senior secured note, 144A, 9.00%, 1/11/18 Mexico 2,700,000 2,813,062 d Ceramtec Group GmbH, senior note, 144A, 8.25%, 8/15/21 Germany 13,700,000 EUR 16,869,064 d First Quantum Minerals Ltd., senior note, 144A, 6.75%, 2/15/20 Canada 15,000,000 12,825,000 7.00%, 2/15/21 Canada 20,000,000 16,850,000 d FMG Resources (August 2006) Pty. Ltd., senior note, 144A, 6.00%, 4/01/17 Australia 2,000,000 1,958,750 6.875%, 2/01/18 Australia 5,333,333 5,176,667 8.25%, 11/01/19 Australia 25,000,000 22,281,250 Freeport-McMoRan Inc., senior note, 4.55%, 11/14/24 United States 26,000,000 23,851,802 d Glencore Funding LLC, senior note, 144A, 4.125%, 5/30/23 Switzerland 7,500,000 7,265,205 4.625%, 4/29/24 Switzerland 5,000,000 4,958,300 d Ineos Finance PLC, senior secured note, 144A, 8.375%, 2/15/19 Switzerland 700,000 745,938 7.50%, 5/01/20 Switzerland 2,000,000 2,117,500 d Ineos Group Holdings SA, senior note, 144A, 6.125%, 8/15/18 Switzerland 6,800,000 6,613,000 6.50%, 8/15/18 Switzerland 6,100,000 EUR 6,916,706 5.75%, 2/15/19 Switzerland 2,800,000 EUR 3,101,737 5.875%, 2/15/19 Switzerland 3,200,000 3,048,000 d Kerling PLC, senior secured note, 144A, 10.625%, 2/01/17 United Kingdom 11,300,000 EUR 12,912,354 Novelis Inc., senior note, 8.375%, 12/15/17 Canada 9,000,000 9,360,000 8.75%, 12/15/20 Canada 8,000,000 8,620,000 d Owens-Brockway Glass Container Inc., senior bond, 144A, 5.375%, 1/15/25 United States 7,600,000 7,970,500 senior note, 144A, 5.00%, 1/15/22 United States 5,700,000 5,956,500 Reynolds Group Issuer Inc./LLC/SA, first lien, 5.75%, 10/15/20 United States 6,600,000 6,765,000 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) senior note, 8.50%, 5/15/18 United States 14,000,000 14,332,500 senior note, 9.00%, 4/15/19 United States 1,000,000 1,036,250 senior note, 9.875%, 8/15/19 United States 400,000 427,000 senior note, 8.25%, 2/15/21 United States 10,000,000 10,212,500 senior secured note, first lien, 7.125%, 4/15/19 United States 5,000,000 5,190,625 d Sealed Air Corp., senior bond, 144A, 5.125%, 12/01/24 United States 11,300,000 11,624,875 senior note, 144A, 6.50%, 12/01/20 United States 4,000,000 4,430,000 senior note, 144A, 8.375%, 9/15/21 United States 4,000,000 4,510,000 senior note, 144A, 4.875%, 12/01/22 United States 11,300,000 11,554,250 d Steel Dynamics Inc., senior bond, 144A, 5.50%, 10/01/24 United States 9,700,000 9,918,250 senior note, 144A, 5.125%, 10/01/21 United States 9,200,000 9,407,000 d U.S. Coatings Acquisition Inc./Flash Dutch 2 BV, 144A, 5.75%, 2/01/21 United States 8,000,000 EUR 9,573,784 Verso Paper Holdings LLC/Inc., senior secured note, first lien, 11.75%, 1/15/19 United States 2,523,000 2,485,155 d Xstrata Finance Canada Ltd., senior note, 144A, 4.95%, 11/15/21 Switzerland 20,000,000 21,349,840 417,736,004 Media 3.8% Cablevision Systems Corp., senior note, 8.625%, 9/15/17 United States 3,000,000 3,345,000 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 10,000,000 10,075,000 senior note, 8.125%, 4/30/20 United States 5,000,000 5,268,750 senior note, 6.50%, 4/30/21 United States 8,000,000 8,450,000 CCOH Safari LLC, senior bond, 5.75%, 12/01/24 United States 8,900,000 9,044,625 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 3,000,000 3,075,000 senior note, 6.50%, 11/15/22 United States 5,000,000 5,181,250 senior sub. note, 7.625%, 3/15/20 United States 900,000 940,500 senior sub. note, 7.625%, 3/15/20 United States 6,400,000 6,784,000 CSC Holdings LLC, senior bond, 7.625%, 7/15/18 United States 6,000,000 6,757,500 senior note, 6.75%, 11/15/21 United States 22,000,000 24,722,500 DISH DBS Corp., senior bond, 5.00%, 3/15/23 United States 10,000,000 9,875,000 senior note, 7.125%, 2/01/16 United States 13,000,000 13,682,500 senior note, 6.75%, 6/01/21 United States 4,000,000 4,355,000 senior note, 5.875%, 7/15/22 United States 3,000,000 3,037,500 d senior note, 144A, 5.875%, 11/15/24 United States 5,000,000 5,037,500 Gannett Co. Inc., senior bond, 6.375%, 10/15/23 United States 19,200,000 20,544,000 d senior bond, 144A, 5.50%, 9/15/24 United States 2,800,000 2,835,000 senior note, 5.125%, 7/15/20 United States 9,800,000 10,143,000 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21 United States 23,800,000 23,175,250 senior secured note, first lien, 9.00%, 9/15/22 United States 8,100,000 7,857,000 d Nielsen Finance LLC/Co., senior note, 144A, 5.00%, 4/15/22 United States 12,700,000 12,763,500 d Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States 14,600,000 15,038,000 d Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH, secured bond, 144A, 5.75%, 1/15/23 Germany 3,700,000 EUR 4,574,165 senior secured note, 144A, 5.625%, 4/15/23 Germany 1,900,000 EUR 2,350,237 d Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25 Germany 18,000,000 19,001,250 senior secured note, 144A, 9.50%, 3/15/21 Germany 7,000,000 EUR 8,846,572 d Univision Communications Inc., senior secured bond, first lien, 144A, 6.75%, 9/15/22 United States 3,622,000 3,957,035 senior secured note, 144A, 6.875%, 5/15/19 United States 5,000,000 5,225,000 senior secured note, first lien, 144A, 7.875%, 11/01/20 United States 11,000,000 11,825,000 senior secured note, first lien, 144A, 5.125%, 5/15/23 United States 2,000,000 2,085,000 d UPC Holding BV, senior note, 144A, 6.375%, 9/15/22 Netherlands 3,000,000 EUR 3,655,830 d UPCB Finance II Ltd., senior secured note, 144A, 6.375%, 7/01/20 Netherlands 8,000,000 EUR 9,487,388 d UPCB Finance VI Ltd., senior secured note, first lien, 144A, 6.875%, 1/15/22 Netherlands 5,000,000 5,406,250 d Videotron Ltd., senior bond, 144A, 5.375%, 6/15/24 Canada 6,400,000 6,576,000 d Virgin Media Finance PLC, senior bond, 144A, 6.375%, 4/15/23 United Kingdom 500,000 535,000 10/15/24 United Kingdom 9,600,000 GBP 15,653,469 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) d Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 14,000,000 14,577,500 senior secured note, first lien, 144A, 5.375%, 4/15/21 United Kingdom 4,300,000 4,493,500 d VTR Finance BV, senior secured note, 144A, 6.875%, 1/15/24 Chile 7,600,000 7,638,380 337,874,951 Pharmaceuticals, Biotechnology & Life Sciences 1.3% d Endo Finance LLC/Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 11,900,000 12,219,812 d Grifols Worldwide Operations Ltd., senior note, 144A, 5.25%, 4/01/22 United States 8,000,000 8,140,000 d inVentiv Health Inc., senior secured note, 144A, 9.00%, 1/15/18 United States 2,400,000 2,496,000 d,h Jaguar Holding Co. I, senior note, 144A, PIK, 9.375%, 10/15/17 United States 24,100,000 24,642,250 d Valeant Pharmaceuticals International Inc., senior note, 144A, 7.50%, 7/15/21 United States 10,800,000 11,866,500 5.625%, 12/01/21 United States 5,000,000 5,175,000 5.50%, 3/01/23 United States 8,000,000 8,205,000 d VPI Escrow Corp., senior note, 144A, 6.375%, 10/15/20 United States 16,600,000 17,616,750 Zoetis Inc., senior bond, 3.25%, 2/01/23 United States 25,000,000 25,376,025 115,737,337 Real Estate 0.1% Crown Castle International Corp., senior bond, 5.25%, 1/15/23 United States 5,000,000 5,150,000 Retailing 0.3% d Edcon Holdings Pty. Ltd., senior note, 144A, 13.375%, 6/30/19 South Africa 1,800,000 EUR 669,741 d Edcon Pty. Ltd., secured note, 144A, 9.50%, 3/01/18 South Africa 15,325,000 EUR 13,914,429 d New Look Bondco I PLC, 144A, 8.75%, 5/14/18 United Kingdom 9,100,000 GBP 14,445,881 29,030,051 Software & Services 1.0% d BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 25,000,000 21,968,750 Equinix Inc., senior bond, 5.375%, 4/01/23 United States 21,500,000 22,413,750 First Data Corp., senior bond, 12.625%, 1/15/21 United States 2,000,000 2,377,500 senior note, 11.25%, 1/15/21 United States 3,218,000 3,656,452 d senior secured bond, second lien, 144A, 8.25%, 1/15/21 United States 28,000,000 29,960,000 Sterling International Inc., senior note, 11.00%, 10/01/19 United States 9,500,000 10,260,000 90,636,452 Technology Hardware & Equipment 0.3% d Alcatel-Lucent USA Inc., senior note, 144A, 6.75%, 11/15/20 France 20,000,000 20,850,000 d,h CommScope Holdings Co. Inc., senior note, 144A, PIK, 6.625%, 6/01/20 United States 1,800,000 1,822,500 22,672,500 Telecommunication Services 3.5% CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 3,300,000 3,691,875 senior note, 6.00%, 4/01/17 United States 12,000,000 12,885,000 senior note, 6.45%, 6/15/21 United States 4,100,000 4,458,750 senior note, 5.80%, 3/15/22 United States 2,000,000 2,115,000 d Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 12,000,000 11,670,000 7.125%, 4/01/22 Bermuda 3,000,000 2,726,250 d Digicel Ltd., senior note, 144A, 8.25%, 9/01/17 Bermuda 1,000,000 1,020,000 6.00%, 4/15/21 Bermuda 10,000,000 9,431,250 d eAccess Ltd., senior note, 144A, 8.25%, 4/01/18 Japan 5,800,000 6,086,375 8.375%, 4/01/18 Japan 2,200,000 EUR 2,614,152 Frontier Communications Corp., senior bond, 7.625%, 4/15/24 United States 10,000,000 10,625,000 senior note, 8.50%, 4/15/20 United States 14,000,000 15,820,000 senior note, 8.75%, 4/15/22 United States 6,000,000 6,840,000 senior note, 7.125%, 1/15/23 United States 2,000,000 2,085,000 senior note, 7.875%, 1/15/27 United States 3,975,000 4,061,953 Intelsat Jackson Holdings SA, senior bond, 6.625%, 12/15/22 Luxembourg 10,000,000 10,300,000 senior bond, 5.50%, 8/01/23 Luxembourg 3,000,000 2,975,625 senior note, 7.25%, 10/15/20 Luxembourg 15,000,000 15,787,500 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) senior note, 7.50%, 4/01/21 Luxembourg 9,000,000 9,573,750 d Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 Luxembourg 20,000,000 20,587,500 d,h Mobile Challenger Intermediate Group SA, secured note, 144A, PIK, 8.75%, 3/15/19 Switzerland 3,650,000 EUR 4,226,303 d Play Finance 1 SA, senior note, 144A, 6.50%, 8/01/19 Poland 3,900,000 EUR 4,716,783 d Play Finance 2 SA, senior secured note, 144A, 5.25%, 2/01/19 Poland 6,700,000 EUR 7,943,304 Sprint Corp., senior bond, 7.875%, 9/15/23 United States 4,700,000 4,788,125 7.125%, 6/15/24 United States 2,700,000 2,639,250 Sprint Nextel Corp., senior note, 8.375%, 8/15/17 United States 17,000,000 18,508,750 6.00%, 11/15/22 United States 10,000,000 9,387,500 d 144A, 9.00%, 11/15/18 United States 8,000,000 9,240,000 d 144A, 7.00%, 3/01/20 United States 5,000,000 5,481,250 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 3,500,000 3,640,000 senior bond, 6.375%, 3/01/25 United States 14,700,000 15,122,625 senior note, 6.542%, 4/28/20 United States 5,000,000 5,198,450 senior note, 6.633%, 4/28/21 United States 3,500,000 3,647,000 senior note, 6.125%, 1/15/22 United States 2,000,000 2,065,000 senior note, 6.731%, 4/28/22 United States 3,500,000 3,644,375 Verizon Communications Inc., senior note, 5.15%, 9/15/23 United States 22,000,000 25,285,568 d Wind Acquisition Finance SA, senior secured note, 144A, 4.00%, 7/15/20 Italy 7,400,000 EUR 8,296,715 7.00%, 4/23/21 Italy 17,300,000 EUR 19,557,505 308,743,483 Transportation 0.7% d Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 7,600,000 7,524,000 senior note, 144A, 9.75%, 5/01/20 United States 4,000,000 3,920,000 Hertz Corp., senior note, 6.75%, 4/15/19 United States 11,900,000 12,316,500 5.875%, 10/15/20 United States 1,800,000 1,836,000 6.25%, 10/15/22 United States 12,000,000 12,330,000 d Stena AB, senior bond, 144A, 7.00%, 2/01/24 Sweden 7,500,000 7,050,000 d Stena International SA, secured bond, 144A, 5.75%, 3/01/24 Sweden 15,000,000 13,650,000 58,626,500 Utilities 1.3% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 9,000,000 9,213,750 senior note, 5.375%, 1/15/23 United States 10,000,000 10,150,000 d senior secured bond, first lien, 144A, 7.875%, 1/15/23 United States 4,256,000 4,788,000 d senior secured bond, first lien, 144A, 5.875%, 1/15/24 United States 4,700,000 5,029,000 d senior secured note, first lien, 144A, 6.00%, 1/15/22 United States 1,300,000 1,400,750 d Dynegy Finance I Inc./Dynegy Finance II Inc., senior secured bond, first lien, 144A, 7.625%, 11/01/24 United States 12,600,000 13,041,000 d,e EDF SA, junior sub. bond, 144A, 5.625% to 1/22/24, FRN thereafter, Perpetual France 5,000,000 5,382,550 sub. note, 144A, 5.25% to 1/29/23, FRN thereafter, Perpetual France 25,000,000 26,263,500 d InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 25,000,000 23,500,000 d,f Texas Competitive Electric Holdings Co. LLC/Texas Competitive Electric Holdings Finance Inc., senior secured note, first lien, 144A, 11.50%, 10/01/20 United States 30,000,000 20,475,000 119,243,550 Total Corporate Bonds (Cost $3,353,937,300) 3,241,462,906 g Senior Floating Rate Interests 18.8% Automobiles & Components 0.7% Crowne Group LLC, Term Loan, 6.00%, 9/30/20 United States 16,466,630 16,219,631 FRAM Group Holdings Inc. (Autoparts Holdings), Second Lien Term Loan, 10.50%, 1/29/18 United States 12,648,801 12,364,203 i Term Loan, 6.50%, 7/29/17 United States 22,681,843 22,659,161 Henniges Automotive Holdings Inc., Term Loans, 5.50%, 6/12/21 United States 9,394,665 9,441,638 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) UCI International Inc., Term Loan, 5.50%, 7/26/17 United States 5,797,674 5,780,762 66,465,395 Capital Goods 1.0% Alfred Fueling Systems Inc. (Wayne Fueling), First Lien Initial Term Loan, 4.75%, 6/20/21 United States 5,037,538 4,987,163 Second Lien Initial Term Loan, 8.50%, 6/20/22 United States 10,800,297 10,422,286 Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20 United States 1,202,597 1,189,820 Term B Loans, 4.50%, 4/09/20 United States 2,921,646 2,902,167 j Erickson Inc., Purchase Price Notes, 6.00%, 11/02/20 United States 1,202,322 966,487 i Generac Power Systems Inc., Term Loans, 5.00%, 5/31/20 United States 3,518,406 3,446,894 Onsite Rental Group Operations Pty. Ltd., Term B Loan, 5.50%, 7/30/21 United States 21,392,583 21,178,657 Sensus USA Inc., First Lien Term Loan, 4.50%, 5/09/17 United States 13,386,976 13,119,237 Second Lien Term Loan, 8.50%, 5/09/18 United States 18,297,904 17,657,478 Signode Industrial Group U.S. Inc., Initial Term B Loan, 3.75%, 5/01/21 United States 7,605,307 7,405,668 TransDigm Inc., Tranche C Term Loan, 3.75%, 2/28/20 United States 3,145,450 3,106,349 Tranche D Term Loan, 3.75%, 6/04/21 United States 2,725,281 2,691,215 i WireCo Worldgroup Inc., Term Loan, 7.00%, 2/15/17 United States 454,230 455,082 89,528,503 Commercial & Professional Services 0.8% AlixPartners LLP, Second Lien 2013 Recapitalization Term Loan, 9.00%, 7/10/21 United States 25,353,489 25,649,288 Interactive Data Corp., Term Loan, 4.75%, 5/02/21 United States 45,959,386 45,887,597 71,536,885 Consumer Services 2.5% 24 Hour Fitness Worldwide Inc., Term Loan, 4.75%, 5/30/21 United States 13,713,399 13,310,568 Caesars Entertainment Resort Properties LLC, Term B Loans, 7.00%, 10/11/20 United States 57,247,388 54,760,733 Cannery Casino Resorts LLC, Second Lien Term Loan, 10.00%, 10/02/19 United States 9,663,335 7,295,818 Term Loan, 6.00%, 10/02/18 United States 26,771,246 25,432,684 Diamond Resorts Corp., Term Loans, 5.50%, 5/09/21 United States 5,420,553 5,420,553 Fitness International LLC, Term B Loan, 5.50%, 7/01/20 United States 35,139,437 33,514,238 ROC Finance LLC, Funded Term B Loans, 5.00%, 6/20/19 United States 5,758,592 5,391,482 TGI Friday's Inc., First Lien Initial Term Loan, 5.25%, 7/15/20 United States 4,796,943 4,778,954 i Second Lien Initial Term Loan, 9.25%, 7/15/21 United States 6,280,000 6,295,700 Town Sports International LLC, Initial Term Loan, 4.50%, 11/15/20 United States 11,335,980 9,238,824 Travelport Finance Luxembourg S.A.R.L., Initial Term Loan, 6.00%, 9/02/21 Luxembourg 31,688,249 31,775,391 b,h Turtle Bay Holdings LLC, Term Loan B, PIK, 3.00%, 6/30/16 United States 26,502,089 25,574,516 222,789,461 Diversified Financials 0.5% Guggenheim Partners Investment Management Holdings LLC, Initial Term Loan, 4.25%, 7/22/20 United States 8,490,319 8,479,706 Realogy Group LLC, Initial Term B Loans, 3.75%, 3/05/20 United States 940,089 927,633 Trans Union LLC, 2014 Replacement Term Loan, 4.00%, 4/09/21 United States 37,422,007 36,960,070 46,367,409 Energy 1.4% Bowie Resource Holdings LLC, Second Lien Initial Term Loan, 11.75%, 2/16/21 United States 7,582,077 7,316,705 Citgo Petroleum Corp., Term B Loan, 4.50%, 7/29/21 United States 2,089,843 2,009,733 Drillships Ocean Ventures Inc. and Drillships Vent, Term Loan, 5.50%, 7/25/21 United States 8,736,248 7,280,204 Fieldwood Energy LLC, Second Lien Loans, 8.375%, 9/30/20 United States 4,524,000 2,773,212 Foresight Energy LLC, Term Loans, 5.50%, 8/23/20 United States 10,860,000 10,479,900 McJunkin Red Man Corp., 2013 Term Loan, 5.00%, 11/11/19 United States 6,333,183 5,847,637 OSG Bulk Ships Inc., Initial Term Loan, 5.25%, 8/05/19 United States 11,899,465 11,773,033 OSG International Inc., Initial Term Loan, (OIN), 5.75%, 8/05/19 United States 20,994,687 20,863,471 i Peabody Energy Corp., Term Loan, 4.25%, 9/24/20 United States 12,604,630 10,694,247 UTEX Industries Inc., First Lien Initial Term Loan, 5.00%, 5/22/21 United States 38,612,455 35,523,458 Westmoreland Coal Co., Term Loan, 7.50%, 12/16/20 United States 6,424,758 6,312,324 120,873,924 Food & Staples Retailing 0.2% AdvancePierre Foods Inc., Second Lien Term Loan, 9.50%, 10/10/17 United States 14,572,878 14,390,717 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) Food, Beverage & Tobacco 0.2% Big Heart Pet Brands (Del Monte Pet), Initial Term Loans, 3.50%, 3/09/20 United States 15,830,126 15,292,377 CSM Bakery Supplies LLC (U.S. Acquisition), Second Lien Term Loan, 8.75%, 7/03/21 United States 1,141,805 1,093,278 16,385,655 Health Care Equipment & Services 1.5% Carestream Health Inc., Second Lien Loan, 9.50%, 12/07/19 United States 15,666,215 15,578,093 Community Health Systems Inc., 2021 Term D Loan, 4.25%, 1/27/21 United States 24,542,732 24,561,900 Connolly LLC, Initial Term Loan, 5.00%, 5/14/21 United States 16,327,465 16,327,465 Second Lien Initial Term Loan, 8.00%, 5/14/22 United States 3,917,700 3,878,523 Dialysis Newco Inc., Second Lien Term Loan B, 7.75%, 10/22/21 United States 2,417,433 2,405,346 Millennium Health LLC, Tranche B Term Loan, 5.25%, 4/16/21 United States 22,904,622 22,856,912 Surgery Centers Holdings Inc., Second Lien Term Loan, 8.50%, 11/03/21 United States 3,838,600 3,713,845 Term Loan, 5.25%, 11/03/20 United States 658,800 643,977 Truven Health Analytics Inc., New Tranche B Term Loan, 4.50%, 6/06/19 United States 23,103,277 22,410,178 U.S. Renal Care Inc., Tranche B-2 Term Loan, 4.25%, 7/03/19 United States 23,549,497 23,284,565 135,660,804 Household & Personal Products 0.8% FGI Operating Co. LLC (Freedom Group), Term B Loans, 5.50%, 4/19/19 United States 37,710,871 36,720,961 Sun Products Corp., Tranche B Term Loan, 5.50%, 3/23/20 United States 36,191,093 34,867,874 71,588,835 Materials 3.8% Appvion Inc., Term Loan, 5.75%, 6/28/19 United States 10,225,940 10,015,030 Arysta Lifescience SPC LLC, Initial Term Loan, 4.50%, 5/29/20 United States 31,845,648 31,792,562 Second Lien Initial Term Loan, 8.25%, 11/30/20 United States 6,012,735 6,022,758 Atkore International Inc., Second Lien Initial Term Loan, 7.75%, 10/09/21 United States 1,941,300 1,902,474 AZ Chem U.S. Inc., First Lien Initial Term Loan, 4.50%, 6/12/21 United States 13,783,760 13,527,038 Caraustar Industries Inc., Term Loan B, 7.50%, 5/01/19 United States 21,409,864 20,874,618 i Term Loan C, 9.00%, 5/01/19 United States 27,410,000 26,587,700 CD&R Millennium U.S. Acquico LLC, Second Lien Initial Term Loan, 8.25%, 7/31/22 United States 5,569,613 5,430,372 Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States 34,788,822 34,006,074 i Exopack Holdings SA, USD Term Loan, 5.25%, 5/08/19 Luxembourg 37,492,609 37,453,542 FMG America Finance Inc. (Fortescue Metals Group), Loans, 3.75%, 6/30/19 Australia 13,930,194 12,335,688 HII Holding Corp. (Houghton International), Second Lien Term Loan, 9.50%, 12/20/20 United States 4,981,150 4,993,603 i Ineos U.S. Finance LLC, Dollar Term Loan, 3.75%, 5/04/18 United States 3,059,982 2,984,119 MacDermid Holdings LLC, First Lien Tranche B Term Loan, 4.00%, 6/07/20 United States 20,111,635 20,086,496 OCI Beaumont LLC, Term B-3 Loan, 5.00%, 8/20/19 United States 9,078,189 9,032,798 Oxbow Carbon LLC, First Lien Tranche B Term Loan, 4.25%, 7/19/19 United States 1,810,533 1,708,691 Second Lien Initial Term Loan, 8.00%, 1/19/20 United States 2,892,308 2,538,000 OXEA GmbH, Second Lien Term Loan, 8.25%, 7/15/20 Luxembourg 11,139,546 10,471,173 Prescrix Inc., Second Lien Term Loan, 8.00%, 5/02/22 United States 5,969,191 5,931,884 Reynolds Group Holdings Inc., U.S. Term Loan, 4.00%, 12/01/18 United States 41,872,235 41,485,503 Solenis International LP and Solenis Holdings, Second Lien Term Loan, 7.75%, 7/31/22 United States 1,665,600 1,615,632 Tronox Pigments (Netherlands) BV, Term Loan, 4.00%, 3/19/20 Netherlands 4,869,802 4,823,008 Univar Inc., Term B Loan, 5.00%, 6/30/17 United States 4,429,562 4,288,923 i Walter Energy Inc., B Term Loan, 7.25%, 4/01/18 United States 35,825,339 23,734,287 333,641,973 Media 1.9% AP NMT Acquisition BV, Second Lien Dollar Term B Loan, 10.00%, 8/13/22 Netherlands 12,330,000 11,836,800 Cengage Learning Acquisitions Inc., Original Term Loans, 7.00%, 3/31/20 United States 31,576,518 31,425,203 Cumulus Media Holdings Inc., Term Loans, 4.25%, 12/23/20 United States 14,525,506 14,225,917 NEP/NCP Holdco Inc., Second Lien Term Loan, 9.50%, 7/22/20 United States 5,918,932 5,778,358 Radio One Inc., Term Loan, 7.50%, 3/31/16 United States 21,589,747 21,724,683 i Regal Cinemas Corp., Term Loan, 4.75%, 8/23/17 United States 4,441,198 4,391,234 i UPC Financing Partnership (UPC Broadband Holdings BV), Term Loan AH, 4.75%, 6/30/21 Netherlands 9,109,076 8,928,789 William Morris Endeavor Entertainment LLC, Term Loans First Lien, 5.25%, 5/06/21 United States 25,068,217 24,559,031 Term Loans Second Lien, 8.25%, 5/06/22 United States 40,714,190 39,085,622 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) i Zuffa LLC, Initial Term Loan, 5.75%, 2/25/20 United States 3,636,399 3,515,943 165,471,580 Real Estate 0.1% Capital Automotive LP, Second Lien Term Loan, 6.00%, 4/30/20 United States 4,432,500 4,438,041 Retailing 1.4% BJ's Wholesale Club Inc., 2013 (Nov)Replacement Loans, 4.50%, 9/26/19 United States 29,953,148 29,594,789 Second Lien 2013 (Nov) Replacment Loans, 8.50%, 3/26/20 United States 27,346,351 26,941,844 Evergreen AcqCo. 1 LP (Savers), Term Loan, 5.00%, 7/09/19 United States 46,273,980 44,712,233 Harbor Freight Tools USA Inc., Loans, 4.75%, 7/26/19 United States — — The Men's Wearhouse Inc., Tranche B Term Loan, 4.50%, 6/18/21 United States 10,767,501 10,765,164 Party City Holdings Inc., 2014 Replacement Term Loan, 4.00%, 7/27/19 United States 10,628,094 10,415,532 Sears Roebuck Acceptance Corp., Term Loan, 5.50%, 6/30/18 United States 14,326 13,891 122,443,453 Semiconductors & Semiconductor Equipment 0.1% M/A -COM Technology Solutions Holdings Inc., Initial Term Loan, 4.50%, 5/07/21 United States 4,755,304 4,779,080 Software & Services 1.6% BMC Software Finance Inc., Initial U.S. Term Loans, 5.00%, 9/10/20 United States 48,487,327 47,060,248 MoneyGram International Inc., Term Loan, 4.25%, 3/28/20 United States 51,104,723 47,719,035 Sungard Availability Services Capital Inc., Tranche B Term Loan, 6.00%, 3/31/19 United States 30,063,124 25,478,497 Vertafore Inc., Second Lien Term Loan, 9.75%, 10/27/17 United States 15,025,339 15,112,982 i Worldpay U.S. Inc., Facility B2A-II Loan, 6.25%, 11/30/19 United States 7,189,818 7,185,547 Facility C2 Loan, 5.75%, 11/30/19 United States 1,829,732 1,830,876 144,387,185 Technology Hardware & Equipment 0.1% i CIENA Corp., Term Loan, 5.25%, 7/15/19 United States 2,344,276 2,329,624 Presidio Inc., Term Loan, 6.25%, 3/31/17 United States 6,383,525 6,383,525 8,713,149 Transportation 0.2% Global Tip Finance BV/Finance America LLC, Facility C Commitment, 7.00%, 10/16/20 United States 20,779,311 20,727,363 Utilities 0.0% † i Calpine Construction Finance Co. LP, Term B-1 Loan, 4.50%, 5/03/20 United States 2,274,637 2,208,673 Total Senior Floating Rate Interests (Cost $1,709,139,564) 1,662,398,085 Foreign Government and Agency Securities 18.4% Government of Canada, 1.00%, 5/01/15 Canada 48,583,000 CAD 38,283,205 1.50%, 8/01/15 Canada 11,000,000 CAD 8,699,819 Government of Hungary, 7.75%, 8/24/15 Hungary 57,900,000 HUF 217,666 5.50%, 2/12/16 Hungary 7,719,020,000 HUF 29,263,963 5.50%, 12/22/16 Hungary 584,040,000 HUF 2,290,481 4.125%, 2/19/18 Hungary 4,390,000 4,608,951 6.50%, 6/24/19 Hungary 721,600,000 HUF 3,087,749 7.50%, 11/12/20 Hungary 8,507,000,000 HUF 39,135,448 5.375%, 2/21/23 Hungary 16,250,000 18,385,656 A, 8.00%, 2/12/15 Hungary 183,720,000 HUF 669,046 A, 6.75%, 11/24/17 Hungary 3,905,920,000 HUF 16,142,117 A, 5.50%, 12/20/18 Hungary 426,500,000 HUF 1,743,288 A, 7.00%, 6/24/22 Hungary 11,570,000 HUF 54,172 A, 6.00%, 11/24/23 Hungary 2,015,870,000 HUF 9,229,882 senior note, 6.25%, 1/29/20 Hungary 21,690,000 25,000,762 senior note, 6.375%, 3/29/21 Hungary 10,320,000 12,157,012 senior note, 5.75%, 11/22/23 Hungary 5,000,000 5,813,200 Government of Indonesia, FR28, 10.00%, 7/15/17 Indonesia 10,200,000,000 IDR 864,715 FR34, 12.80%, 6/15/21 Indonesia 169,210,000,000 IDR 17,313,652 FR36, 11.50%, 9/15/19 Indonesia 35,400,000,000 IDR 3,299,011 FR39, 11.75%, 8/15/23 Indonesia 29,150,000,000 IDR 2,986,336 FR44, 10.00%, 9/15/24 Indonesia 8,340,000,000 IDR 790,053 Government of Malaysia, 3.741%, 2/27/15 Malaysia 115,230,000 MYR 31,748,000 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) 3.835%, 8/12/15 Malaysia MYR 4.72%, 9/30/15 Malaysia MYR 3.197%, 10/15/15 Malaysia MYR senior bond, 4.24%, 2/07/18 Malaysia MYR senior note, 3.172%, 7/15/16 Malaysia MYR Government of Mexico, 6.00%, 6/18/15 Mexico k MXN 8.00%, 12/17/15 Mexico k MXN 6.25%, 6/16/16 Mexico k MXN 7.25%, 12/15/16 Mexico k MXN Government of Poland, 5.50%, 4/25/15 Poland PLN 6.25%, 10/24/15 Poland PLN 5.00%, 4/25/16 Poland PLN 4.75%, 10/25/16 Poland PLN g FRN, 2.01%, 1/25/17 Poland PLN g FRN, 2.01%, 1/25/21 Poland PLN Strip, 7/25/15 Poland PLN Strip, 1/25/16 Poland PLN d Government of Portugal, 144A, 5.125%, 10/15/24 Portugal d Government of Serbia, senior note, 144A, 4.875%, 2/25/20 Serbia 7.25%, 9/28/21 Serbia Government of Singapore, senior note, 1.125%, 4/01/16 Singapore SGD Government of Sri Lanka, A, 11.75%, 3/15/15 Sri Lanka LKR A, 6.50%, 7/15/15 Sri Lanka LKR A, 11.00%, 8/01/15 Sri Lanka LKR A, 6.40%, 8/01/16 Sri Lanka LKR A, 8.00%, 11/15/18 Sri Lanka LKR A, 9.00%, 5/01/21 Sri Lanka LKR B, 6.40%, 10/01/16 Sri Lanka LKR B, 8.50%, 7/15/18 Sri Lanka LKR C, 8.50%, 4/01/18 Sri Lanka LKR D, 8.50%, 6/01/18 Sri Lanka LKR Government of the Philippines, senior bond, 7.00%, 1/27/16 Philippines PHP senior bond, 9.125%, 9/04/16 Philippines PHP senior note, 1.625%, 4/25/16 Philippines PHP d Government of Ukraine, 144A, 9.25%, 7/24/17 Ukraine 144A, 7.75%, 9/23/20 Ukraine senior bond, 144A, 7.80%, 11/28/22 Ukraine senior note, 144A, 6.75%, 11/14/17 Ukraine senior note, 144A, 7.95%, 2/23/21 Ukraine senior note, 144A, 7.50%, 4/17/23 Ukraine l Government of Uruguay, senior bond, Index Linked, 5.00%, 9/14/18 Uruguay UYU 4.375%, 12/15/28 Uruguay UYU Korea Monetary Stabilization Bond, senior bond, 2.47%, 4/02/15 South Korea KRW senior bond, 2.80%, 8/02/15 South Korea KRW senior bond, 2.81%, 10/02/15 South Korea KRW senior note, 2.74%, 2/02/15 South Korea KRW senior note, 2.76%, 6/02/15 South Korea KRW Korea Treasury Bond, senior note, 3.25%, 6/10/15 South Korea KRW 2.75%, 12/10/15 South Korea KRW 3.00%, 12/10/16 South Korea KRW Nota Do Tesouro Nacional, 10.00%, 1/01/17 Brazil m BRL n Index Linked, 6.00%, 5/15/15 Brazil m BRL n Index Linked, 6.00%, 8/15/16 Brazil m BRL n Index Linked, 6.00%, 8/15/18 Brazil m BRL senior note, 10.00%, 1/01/19 Brazil m BRL Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) Uruguay Notas del Tesoro, 10.50%, 3/21/15 Uruguay 80,790,000 UYU 3,285,225 10.25%, 8/22/15 Uruguay 395,600,000 UYU 16,053,273 9.50%, 1/27/16 Uruguay 50,700,000 UYU 2,072,678 l 18, Index Linked, 2.25%, 8/23/17 Uruguay 117,201,804 UYU 4,541,258 l Index Linked, 4.00%, 6/14/15 Uruguay 141,742,776 UYU 5,784,752 Uruguay Treasury Bill, Strip, 7/02/15 Uruguay 3,560,000 UYU 137,259 8/20/15 Uruguay 445,261,000 UYU 16,879,778 Total Foreign Government and Agency Securities (Cost $1,820,893,854) 1,630,077,987 U.S. Government and Agency Securities 1.7% U.S. Treasury Bond, 4.50%, 2/15/16 United States 10,000,000 10,442,970 4.50%, 5/15/17 United States 8,000,000 8,715,624 7.125%, 2/15/23 United States 3,000,000 4,277,577 6.25%, 8/15/23 United States 4,000,000 5,509,064 6.875%, 8/15/25 United States 1,000,000 1,502,891 5.25%, 2/15/29 United States 1,750,000 2,461,211 U.S. Treasury Note, 2.375%, 3/31/16 United States 24,000,000 24,598,128 4.75%, 8/15/17 United States 7,000,000 7,728,434 3.875%, 5/15/18 United States 22,000,000 24,165,636 3.75%, 11/15/18 United States 39,000,000 43,034,082 l Index Linked, 0.125%, 4/15/16 United States 9,630,468 9,674,854 l Index Linked, 0.625%, 7/15/21 United States 10,479,562 11,051,023 Total U.S. Government and Agency Securities (Cost $147,077,245) 153,161,494 Asset-Backed Securities and Commercial Mortgage-Backed Securities 5.8% Banks 3.4% Banc of America Commercial Mortgage Trust, 2006-4, AJ, 5.695%, 7/10/46 United States 25,977,000 26,974,517 g Bear Stearns Adjustable Rate Mortgage Trust, 2004-4, A6, FRN, 3.517%, 6/25/34 United States 20,469,501 21,106,768 Bear Stearns Commercial Mortgage Securities Inc., g 2006-PW11, AJ, FRN, 5.435%, 3/11/39 United States 19,604,000 20,205,745 g 2006-PW12, AJ, FRN, 5.74%, 9/11/38 United States 20,666,000 21,311,730 2006-PW13, AJ, 5.611%, 9/11/41 United States 30,225,000 31,117,091 Citigroup Commercial Mortgage Trust, 2006-C5, AJ, 5.482%, 10/15/49 United States 23,850,000 23,285,947 g 2007-C6, AM, FRN, 5.712%, 6/10/17 United States 25,650,000 27,527,246 g Citigroup/Deutsche Bank Commercial Mortgage Trust, 2006-CD3, AJ, FRN, 5.688%, 10/15/48 United States 21,795,000 21,594,922 Countrywide Asset-Backed Certificates, 2005-11, AF4, 5.21%, 3/25/34 United States 2,800,000 2,473,044 Greenwich Capital Commercial Funding Corp., g 2006-GG7, AJ, FRN, 5.787%, 7/10/38 United States 27,020,000 27,802,607 2007-GG9, AM, 5.475%, 3/10/39 United States 6,165,000 6,477,199 JP Morgan Chase Commercial Mortgage Securities Trust, 2006-CB17, AM, 5.464%, 12/12/43 United States 17,740,000 18,429,909 g 2006-LDP7, AJ, FRN, 5.873%, 4/15/45 United States 15,080,000 15,147,558 g Merrill Lynch Mortgage Investors Trust, 2005-A6, 2A3, FRN, 0.548%, 8/25/35 United States 4,758,000 4,422,019 g Merrill Lynch Mortgage Trust, 2005-CKI1, AJ, FRN, 5.274%, 11/12/37 United States 2,875,000 2,948,988 g Morgan Stanley Capital I Trust, 2006-HQ8, AJ, FRN, 5.497%, 3/12/44 United States 7,045,000 7,233,700 2007-IQ16, AM, FRN, 6.099%, 12/12/49 United States 3,102,000 3,458,110 2007-IQ16, AMA, FRN, 6.094%, 12/12/49 United States 12,415,000 13,618,529 Wells Fargo Mortgage Backed Securities Trust, g 2004-W, A9, FRN, 2.616%, 11/25/34 United States 3,488,616 3,588,264 2007-3, 3A1, 5.50%, 4/25/37 United States 1,154,347 1,193,914 299,917,807 Diversified Financials 2.4% d,g ARES CLO Funds, 2007-12A, B, 144A, FRN, 1.233%, 11/25/20 United States 3,840,000 3,785,549 d,g Atrium CDO Corp., 10A, C, 144A, FRN, 2.854%, 7/16/25 United States 13,950,000 13,349,173 d,g Atrium XI, 11A, C, 144A, FRN, 3.435%, 10/23/25 Cayman Islands 15,440,000 15,279,887 d,g BCAP LLC Trust, 2009-RR1, 2A2, 144A, FRN, 2.615%, 5/26/35 United States 9,473,234 9,589,281 d,g Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 2.834%, 1/27/25 Cayman Islands 11,250,000 10,705,162 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) d,g Cent CDO Ltd., 2007-15A, A2B, 144A, FRN, 0.579%, 3/11/21 United States 3,881,000 3,640,650 d,g Cent CLO LP, 2013-17A, D, 144A, FRN, 3.233%, 1/30/25 Cayman Islands 7,450,980 7,266,568 d,g CIFC Funding Ltd., 2007-3A, A1J, 144A, FRN, 0.656%, 7/26/21 United States 5,130,000 4,936,496 d,g ColumbusNova CLO Ltd., 2007-2A, A2, 144A, FRN, 1.253%, 10/15/21 United States 2,680,000 2,621,496 d,g CT CDO IV Ltd., 2006-4A, A1, 144A, FRN, 0.478%, 10/20/43 United States 9,058,504 8,987,350 d,g Eaton Vance CDO Ltd., 2014-1A, A, 144A, FRN, 1.703%, 7/15/26 Cayman Islands 17,000,000 16,869,780 B, 144A, FRN, 2.303%, 7/15/26 United States 4,320,500 4,243,768 C, 144A, FRN, 3.253%, 7/15/26 United States 1,420,629 1,386,378 d G-Force LLC, 2005-RRA, C, 144A, 5.20%, 8/22/36 United States 11,144,000 10,828,848 d,g Gleneagles CLO Ltd., 2005-1A, A2, 144A, FRN, 0.632%, 11/01/17 United States 8,002,000 7,942,385 g Impac Secured Assets Trust, 2007-2, FRN, 0.418%, 4/25/37 United States 4,516,343 4,180,223 d,g ING Investment Management CLO Ltd., 2013-1A, B, 144A, FRN, 3.153%, 4/15/24 Cayman Islands 2,740,000 2,676,185 2013-1A, C, 144A, FRN, 3.753%, 4/15/24 Cayman Islands 4,440,000 4,243,708 2013-2A, B, 144A, FRN, 2.936%, 4/25/25 United States 10,770,000 10,357,186 g MortgageIT Trust, 05-5, A1, FRN, 0.428%, 12/25/35 United States 4,216,215 3,900,311 2004-1, A2, FRN, 1.068%, 11/25/34 United States 5,573,045 5,406,138 d,g Newcastle CDO Ltd., 2004-5A, 1, 144A, FRN, 0.595%, 12/24/39 United States 3,022,456 2,972,706 g Opteum Mortgage Acceptance Corp. Trust, 2005-4, 1APT, FRN, 0.478%, 11/25/35 United States 8,229,734 7,812,158 Residential Asset Securities Corp., 2004-KS1, AI4, 4.213%, 4/25/32 United States 48,883 48,863 g Structured Asset Mortgage Investments Trust, 2003-AR2, A1, FRN, 0.908%, 12/19/33 United States 7,009,809 6,778,191 g Structured Asset Securities Corp., 2005-2XS, 2A2, FRN, 1.67%, 2/25/35 United States 4,962,328 4,810,401 g,o Talisman 6 Finance, Reg S, FRN, 0.251%, 10/22/16 Germany 9,743,893 EUR 10,880,827 g Thornburg Mortgage Securities Trust, 2005-1, A3, FRN, 2.234%, 4/25/45 United States 8,058,070 8,115,491 2005-2, A1, FRN, 2.135%, 7/25/45 United States 3,972,322 3,870,682 d,g Westchester CLO Ltd., 2007-1A, A1A, 144A, FRN, 0.457%, 8/01/22 United States 12,864,876 12,734,940 210,220,781 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $498,392,393) 510,138,588 Mortgage-Backed Securities 4.5% g Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 0.0% † FHLMC, 2.348%, 1/01/33 United States 119,320 124,537 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 0.5% FHLMC Gold 15 Year, 4.50%, 10/01/18 - 9/01/19 United States 698,931 736,094 FHLMC Gold 15 Year, 5.00%, 12/01/17 - 7/01/22 United States 917,937 979,392 FHLMC Gold 15 Year, 5.50%, 7/01/17 - 2/01/19 United States 92,231 97,599 i FHLMC Gold 30 Year, 3.50%, 2/01/43 United States 31,991,000 33,733,634 FHLMC Gold 30 Year, 4.50%, 10/01/40 United States 417,658 453,837 FHLMC Gold 30 Year, 5.00%, 5/01/27 - 2/01/38 United States 3,239,988 3,577,286 FHLMC Gold 30 Year, 5.50%, 6/01/33 - 6/01/36 United States 2,044,211 2,293,457 FHLMC Gold 30 Year, 6.00%, 6/01/33 - 6/01/37 United States 879,474 1,001,192 FHLMC Gold 30 Year, 6.50%, 10/01/21 - 6/01/36 United States 451,776 517,403 FHLMC Gold 30 Year, 7.00%, 9/01/21 - 8/01/32 United States 55,563 61,663 FHLMC Gold 30 Year, 7.50%, 1/01/26 - 1/01/31 United States 11,271 13,251 FHLMC Gold 30 Year, 8.00%, 11/01/25 - 1/01/26 United States 272 285 FHLMC Gold 30 Year, 9.00%, 12/01/24 United States 157 186 43,465,279 g Federal National Mortgage Association (FNMA) Adjustable Rate 0.0% † FNMA, 2.31%, 12/01/34 United States 302,333 323,174 FNMA, 2.33%, 4/01/20 United States 77,998 80,227 403,401 Federal National Mortgage Association (FNMA) Fixed Rate 3.3% i FNMA 15 Year, 2.50%, 7/01/27 - 2/01/28 United States 70,633,202 73,076,160 FNMA 15 Year, 4.50%, 3/01/20 United States 133,574 140,805 FNMA 15 Year, 5.00%, 1/01/18 - 6/01/18 United States 167,495 176,698 FNMA 15 Year, 5.50%, 3/01/15 - 4/01/22 United States 1,220,423 1,296,936 FNMA 15 Year, 6.00%, 7/01/16 - 10/01/16 United States 6,490 6,625 i FNMA 30 Year, 3.00%, 2/15/43 United States 74,933,000 77,485,992 i FNMA 30 Year, 3.50%, 2/01/43 United States 107,315,000 113,383,322 i FNMA 30 Year, 4.00%, 1/01/41 United States 9,900,000 10,603,055 FNMA 30 Year, 4.50%, 3/01/28 - 2/01/41 United States 1,108,361 1,207,507 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) FNMA 30 Year, 5.00%, 9/01/23 - 10/01/35 United States 3,438,747 3,811,252 FNMA 30 Year, 5.50%, 9/01/33 - 12/01/35 United States 2,978,234 3,359,312 FNMA 30 Year, 6.00%, 6/01/34 - 5/01/38 United States 5,324,693 6,055,098 FNMA 30 Year, 6.50%, 3/01/28 - 10/01/37 United States 1,011,070 1,152,552 FNMA 30 Year, 7.50%, 10/01/29 United States 11,899 14,837 FNMA 30 Year, 8.00%, 1/01/25 - 5/01/26 United States 5,920 7,186 FNMA 30 Year, 8.50%, 7/01/25 United States 567 589 291,777,926 Government National Mortgage Association (GNMA) Fixed Rate 0.7% GNMA I SF 30 Year, 5.00%, 6/15/34 - 7/15/34 United States 327,609 364,652 GNMA I SF 30 Year, 5.50%, 2/15/33 - 6/15/36 United States 909,928 1,024,737 GNMA I SF 30 Year, 6.00%, 8/15/36 United States 84,989 98,116 GNMA I SF 30 Year, 6.50%, 12/15/28 - 3/15/32 United States 63,590 72,981 GNMA I SF 30 Year, 7.00%, 11/15/27 - 5/15/28 United States 29,551 32,928 GNMA I SF 30 Year, 7.50%, 9/15/23 - 5/15/27 United States 3,802 4,296 GNMA I SF 30 Year, 8.00%, 2/15/25 - 9/15/27 United States 6,556 7,522 GNMA I SF 30 Year, 8.50%, 8/15/24 United States 89 102 GNMA I SF 30 Year, 9.00%, 1/15/25 United States 342 344 GNMA I SF 30 Year, 9.50%, 6/15/25 United States 570 574 i GNMA II SF 30 Year, 3.00%, 2/01/43 United States 8,000,000 8,301,875 i GNMA II SF 30 Year, 3.50%, 2/01/43 United States 52,575,000 55,524,127 GNMA II SF 30 Year, 5.00%, 9/20/33 - 11/20/33 United States 491,303 549,834 GNMA II SF 30 Year, 5.50%, 6/20/34 United States 241,756 272,363 GNMA II SF 30 Year, 6.00%, 11/20/34 United States 210,447 242,831 GNMA II SF 30 Year, 6.50%, 7/20/28 - 12/20/31 United States 115,071 136,333 GNMA II SF 30 Year, 7.50%, 4/20/32 United States 27,530 32,318 66,665,933 Total Mortgage-Backed Securities (Cost $397,950,343) 402,437,076 Municipal Bonds 4.1% Arkansas State GO, Four-Lane Highway Construction and Improvement Bonds, 3.25%, 6/15/22 United States 7,300,000 8,081,903 California State GO, Build America Bonds, Various Purpose, 7.625%, 3/01/40 United States 6,200,000 9,916,218 Various Purpose, 5.25%, 11/01/40 United States 3,375,000 3,992,321 Various Purpose, 7.60%, 11/01/40 United States 15,000,000 24,506,550 Various Purpose, Refunding, 5.25%, 3/01/38 United States 7,220,000 7,987,342 Various Purpose, Refunding, 5.00%, 4/01/38 United States 20,000,000 22,099,400 Various Purpose, Refunding, NATL Insured, 4.50%, 12/01/32 United States 1,815,000 1,920,687 Various Purpose, Refunding, Series 1, AGMC Insured, 4.75%, 9/01/31 United States 1,755,000 1,825,568 Colorado State ISD, GO, Mitchell and Scurry Counties, School Building, PSF Guarantee, 5.00%, 8/15/43 United States 3,105,000 3,640,706 Evansville Local Public Improvement Bond Bank Revenue, Sewage Works Project, Series A, 5.00%, 7/01/36 United States 6,320,000 7,301,496 Florida Hurricane Catastrophe Fund Finance Corp. Revenue, Series A, 2.995%, 7/01/20 United States 30,000,000 31,088,400 Illinois State GO, 5.877%, 3/01/19 United States 20,000,000 22,424,600 Build America Bonds, 7.35%, 7/01/35 United States 8,000,000 9,787,840 Massachusetts State GO, Consolidated Loan of 2014, Series A, 4.50%, 12/01/43 United States 18,300,000 20,172,090 Minnesota State GO, Various Purpose, Refunding, Series F, 4.00%, 10/01/24 United States 21,400,000 25,214,978 Nassau County GO, General Improvement Bonds, Series B, 5.00%, 4/01/39 United States 12,500,000 14,258,000 4/01/43 United States 13,000,000 14,687,920 New Jersey EDA Revenue, School Facilities Construction, Refunding, Series NN, 5.00%, 3/01/30 United States 5,200,000 5,802,524 New York City HDC Revenue, Series B1, 5.00%, 7/01/33 United States 3,500,000 4,073,230 New York City Municipal Water Finance Authority Water and Sewer System Revenue, Second General Resolution, Fiscal 2014, Refunding, Series BB, 5.00%, 6/15/46 United States 22,685,000 26,272,860 New York State Urban Development Corp. Revenue, State Personal Income Tax, General Purpose, Series C, 5.00%, 3/15/29 United States 19,500,000 23,249,070 Puerto Rico Electric Power Authority Power Revenue, Series A, 6.75%, 7/01/36 United States 30,900,000 15,876,111 Series XX, 5.25%, 7/01/40 United States 15,000,000 7,706,850 Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) Puerto Rico Sales Tax FICO Revenue, Capital Appreciation, Refunding, Series A, zero cpn., 8/01/26 United States 5,565,000 2,056,713 Puerto Rico Sales Tax FICO Sales Tax Revenue, Capital Appreciation, Refunding, Series A, NATL Insured, zero cpn., 8/01/46 United States 6,000,000 820,200 Capital Appreciation, Series A, zero cpn., 8/01/25 United States 6,480,000 2,611,634 first subordinate, Series A, 5.75%, 8/01/37 United States 5,000,000 3,668,100 first subordinate, Series A, 6.50%, 8/01/44 United States 18,300,000 14,116,254 Refunding, Series A, NATL Insured, zero cpn., 8/01/45 United States 25,700,000 3,742,177 Refunding, Series B, 6.05%, 8/01/37 United States 9,150,000 6,633,750 Refunding, Series B, 6.05%, 8/01/38 United States 11,230,000 8,113,675 South Carolina State Public Service Authority Revenue, Refunding, Series B, 5.00%, 12/01/38 United States 7,200,000 8,302,896 Total Municipal Bonds (Cost $338,669,692) 361,952,063 Shares Escrows and Litigation Trusts 0.0% a,j Comfort Co. Inc., Escrow Account United States 63,156 — a,j NewPage Corp., Litigation Trust United States 14,000,000 — Total Escrows and Litigation Trusts (Cost $—) — Total Investments before Short Term Investments (Cost $8,406,850,555) 8,101,349,156 Principal Amount * Short Term Investments 10.5% Foreign Government and Agency Securities (Cost $4,054,064) 0.0% † Government of Canada, 1.00%, 2/01/15 Canada 4,500,000 CAD 3,548,673 Total Investments before Money Market Funds (Cost $8,410,904,619) 8,104,897,829 Shares Money Market Funds (Cost $926,030,629) 10.5% a,p Institutional Fiduciary Trust Money Market Portfolio United States 926,030,629 926,030,629 Total Investments (Cost $9,336,935,248) 102.0% 9,030,928,458 Other Assets, less Liabilities ( ) % (177,203,937 ) Net Assets 100.0% $ 8,853,724,521 † Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b At January 31, 2015, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time. c The security is owned by FT Holdings Corporation II, a wholly-owned subsidiary of the Fund. See Note 8 d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2015, the aggregate value of these securities was $1,706,675,248, representing 19.28% of net assets. e Perpetual security with no stated maturity date. f Defaulted security or security for which income has been deemed uncollectible. g The coupon rate shown represents the rate at period end. h Income may be received in additional securities and/or cash. i A portion or all of the security purchased on a delayed delivery, or to-be-announced (TBA) basis. j Security has been deemed illiquid because it may not be able to be sold within seven days. At January 31, 2015, the aggregate value of these securities was $966,487, representing 0.01% of net assets. k Principal amount is stated in 100 Mexican Peso Units. l Principal amount of security is adjusted for inflation. m Principal amount is stated in 1,000 Brazilian Real Units. n Redemption price at maturity is adjusted for inflation. o Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At January 31, 2015, the value of this security was $10,880,827, representing 0.12% of net assets. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) p Institutional Fiduciary Trust Money Market Portfolio is an affiliated open-end management investment company. At January 31, 2015, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation Euro DBAB Buy $ 2/09/15 $ - $ ) Euro DBAB Sell 2/09/15 - Euro JPHQ Sell 2/09/15 - Indian Rupee CITI Buy 2/09/15 - Japanese Yen DBAB Sell 2/09/15 - Japanese Yen HSBC Sell 2/09/15 - Japanese Yen JPHQ Sell 2/09/15 - Singapore Dollar DBAB Buy 2/09/15 - ) Singapore Dollar HSBC Buy 2/09/15 - ) Singapore Dollar JPHQ Buy 2/09/15 - ) Swedish Krona DBAB Buy 2/09/15 - ) Swedish Krona DBAB Sell 2/09/15 - British Pound DBAB Buy 3/09/15 - ) British Pound DBAB Sell 3/09/15 - Chilean Peso DBAB Buy 3/09/15 - ) Chilean Peso JPHQ Buy 3/09/15 - ) Chilean Peso MSCO Buy 3/09/15 - ) Euro BZWS Sell 3/09/15 - Euro DBAB Buy 3/09/15 ) Euro DBAB Sell 3/09/15 - Euro GSCO Sell 3/09/15 - Euro HSBC Sell 3/09/15 - Euro JPHQ Sell 3/09/15 - Japanese Yen DBAB Sell 3/09/15 - Japanese Yen HSBC Sell 3/09/15 - Japanese Yen JPHQ Sell 3/09/15 - Singapore Dollar DBAB Buy 3/09/15 - ) Singapore Dollar DBAB Sell 3/09/15 - Singapore Dollar HSBC Buy 3/09/15 - ) Singapore Dollar JPHQ Buy 3/09/15 - ) British Pound DBAB Sell 5/07/15 - Chilean Peso CITI Buy 5/07/15 - ) Chilean Peso DBAB Buy 5/07/15 - ) Chilean Peso JPHQ Buy 5/07/15 - ) Euro BZWS Sell 5/07/15 - Euro CITI Sell 5/07/15 - Euro DBAB Sell 5/07/15 - Euro GSCO Sell 5/07/15 - Euro JPHQ Sell 5/07/15 - Japanese Yen BZWS Sell 5/07/15 - Japanese Yen CITI Sell 5/07/15 - Japanese Yen DBAB Sell 5/07/15 - Japanese Yen HSBC Sell 5/07/15 - Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) Japanese Yen JPHQ Sell 1,733,630,500 16,373,758 5/07/15 1,597,213 - Malaysian Ringgit DBAB Buy 30,637,000 9,281,127 5/07/15 - (916,956 ) Malaysian Ringgit DBAB Sell 30,637,000 8,329,799 5/07/15 - (34,372 ) Malaysian Ringgit HSBC Buy 20,429,388 6,186,974 5/07/15 - (609,571 ) Malaysian Ringgit HSBC Sell 20,429,388 5,574,185 5/07/15 - (3,218 ) Malaysian Ringgit JPHQ Buy 2,290,000 692,157 5/07/15 - (66,966 ) Singapore Dollar DBAB Buy 3,355,500 2,687,625 5/07/15 - (211,573 ) Chilean Peso DBAB Buy 2,000,000,000 3,299,513 6/18/15 - (182,428 ) Euro BZWS Sell 2,275,342 2,873,120 6/18/15 299,027 - Euro CITI Sell 10,316,000 12,727,716 6/18/15 1,057,232 - Euro DBAB Sell 52,385,585 65,478,706 6/18/15 6,214,929 - Euro JPHQ Sell 7,402,120 9,235,853 6/18/15 861,840 - Indian Rupee DBAB Buy 1,472,000,000 23,097,442 6/18/15 127,004 - Japanese Yen BZWS Sell 386,912,500 3,549,493 6/18/15 249,746 - Japanese Yen DBAB Sell 12,762,115,000 110,390,197 6/18/15 1,549,699 - Japanese Yen JPHQ Sell 2,136,360,000 18,674,496 6/18/15 700,583 (245,833 ) Japanese Yen MSCO Sell 39,600,000 349,615 6/18/15 11,890 - Malaysian Ringgit DBAB Buy 4,726,000 1,361,209 6/18/15 - (75,572 ) Malaysian Ringgit DBAB Sell 4,020,000 1,088,841 6/18/15 - (4,740 ) Malaysian Ringgit HSBC Buy 1,130,000 332,177 6/18/15 - (24,778 ) British Pound DBAB Sell 1,072,503 1,625,379 7/23/15 11,750 - Chilean Peso BZWS Buy 2,082,200,000 3,331,520 7/23/15 - (96,029 ) Chilean Peso DBAB Buy 5,456,000,000 8,715,655 7/23/15 - (237,681 ) Euro BZWS Sell 23,056,204 27,522,883 7/23/15 1,427,886 - Euro DBAB Sell 46,839,791 55,942,167 7/23/15 2,928,923 - Euro JPHQ Sell 10,916,222 13,041,316 7/23/15 686,343 - Euro MSCO Sell 2,920,000 3,487,327 7/23/15 182,473 - Indian Rupee DBAB Buy 2,529,734,000 38,627,791 7/23/15 1,071,893 - Indian Rupee HSBC Buy 1,380,831,000 21,065,309 7/23/15 604,382 - Indian Rupee JPHQ Buy 273,412,000 4,172,318 7/23/15 118,398 - Japanese Yen BZWS Sell 1,046,497,000 8,829,112 7/23/15 - (100,150 ) Japanese Yen CITI Sell 1,022,550,000 8,614,647 7/23/15 - (110,286 ) Japanese Yen DBAB Sell 6,774,345,000 57,048,077 7/23/15 - (754,191 ) Japanese Yen GSCO Sell 755,750,000 6,387,070 7/23/15 - (61,386 ) Japanese Yen HSBC Sell 1,157,280,000 9,777,834 7/23/15 - (96,686 ) Japanese Yen JPHQ Sell 1,197,711,000 10,118,152 7/23/15 - (101,346 ) Singapore Dollar DBAB Buy 5,936,500 4,442,823 7/23/15 - (65,132 ) Unrealized appreciation (depreciation) 156,500,257 (42,277,404 ) Net unrealized appreciation (depreciation) $ 114,222,853 a May be comprised of multiple contracts with the same counterparty, currency and settlement date. Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) At January 31, 2015, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Sw ap Contracts Periodic Upfront Counterparty a / Notional Payment Expiration Premiums Unrealized Unrealized Market Description Exchange Amount b Rate Date Paid (Received) Appreciation Depreciation Value Rating c OTC Sw aps Contracts to Sell Protection d Traded Index MCDX.NA.21 GSCO 75,000,000 1.00 % 12/20/18 $ (1,057,435 ) $ 786,926 $ - $ (270,509 ) Non Investment Grade MCDX.NA.23 CITI 30,000,000 1.00 % 12/20/19 193,464 - (59,013 ) 134,451 Non Investment Grade Unrealized appreciation (depreciation) 786,926 (59,013 ) Net unrealized appreciation (depreciation) $ 727,913 a Posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives w ith the applicable counterparty exceeds the minimum transfer amount, w hich typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. The table below summarizes the cash and/or securities held as collateral for each applicable counterparty at period end. Counterparty Collateral Posted (Received) CITI (2,399,495 ) GSCO (1,330,000 ) Total collateral $ ) b In U.S. dollars unless otherw ise indicated. For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association w ith the contracts. c Based on Standard and Poor's (S&P) Rating for single name sw aps and internal ratings for index sw aps. Internal ratings based on mapping into equivalent ratings from external vendors. d The fund enters contracts to sell protection to create a long credit position. Performance triggers include default, bankruptcy or restructuring for single name sw aps and failure to pay or bankruptcy of the underlying securities for traded index sw aps. A BBREVIATIONS Counterparty BZWS Barclays Bank PLC CITI Citigroup, Inc. DBAB Deutsche Bank AG GSCO The Goldman Sachs Group, Inc. HSBC HSBC Bank USA, N.A. JPHQ JP Morgan Chase & Co. MSCO Morgan Stanley Currency BRL - Brazilian Real CAD - Canadian Dollar EUR - Euro GBP - British Pound HUF - Hungarian Forint IDR - Indonesian Rupiah KRW - South Korean Won Franklin Strategic Series Statement of Investments, January 31, 2015 (unaudited) (continued) LKR - Sri Lankan Rupee MXN - Mexican Peso MYR - Malaysian Ringgit PHP - Philippine Peso PLN - Polish Zloty SGD - Singapore Dollar UYU - Uruguayan Peso Selected Portfolio AGMC - Assured Guaranty Municipal Corp. CDO - Collateralized Debt Obligation CLO - Collateralized Loan Obligation EDA - Economic Development Authority ETF - Exchange Traded Fund FICO - Financing Corp. FRN - Floating Rate Note GO - General Obligation HDC - Housing Development Corp. ISD - Independent School District NATL - National Public Financial Guarantee Corp. PIK - Payment-In-Kind PSF - Permanent School Fund Franklin Strategic Series Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Strategic Series (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company, consisting of nine separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles. 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share at the close of the New York Stock Exchange (NYSE), generally at 4 p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under compliance policies and procedures approved by the Trust's Board of Trustees (the Board), the Funds' administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and exchange traded funds listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of the NYSE close, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Investments in open-end mutual funds and non-registered money market funds are valued at the closing NAV. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the NYSE close on the date that the values of the foreign debt securities are determined. Certain derivative financial instruments (derivatives) trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily NYSE close. In addition, trading in certain foreign markets may not take place on every NYSE business day. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Franklin Global Government Fund and Franklin Strategic Income Fund attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the funds include failure of the funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral terms are contract specific for OTC derivatives. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the fund or the counterparty within a few business days. Collateral pledged and/or received by the fund, if any, is held in segregated accounts with the funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the funds investment objectives. At January 31, 2015, Franklin Strategic Income Fund received $21,196,189 in United Kingdom Treasury Bonds and Notes, U.S. Government Agency Securities and U.S. Treasury Bonds and Notes as collateral for derivatives. Certain funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Franklin Strategic Income Fund entered into credit default swap contracts primarily to manage exposure to credit risk. A credit default swap is an agreement between the fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, or a tranche of a credit index. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Payments received or paid to initiate a credit default swap contract represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments are amortized over the term of the contract as a realized gain or loss. The following funds have invested in derivatives during the period. Franklin Global Government Bond Fund – Forw ards Franklin Strategic Income Fund – Forw ards and sw aps 4. MORTGAGE DOLLAR ROLLS Franklin Strategic Income Fund enters into mortgage dollar rolls, typically on a to-be-announced basis. Mortgage dollar rolls are agreements between the fund and a financial institution to simultaneously sell and repurchase mortgage-backed securities at a future date. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the fund upon entering into the mortgage dollar roll. In addition, the fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the fund is not entitled to principal and interest paid on the mortgage backed securities. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. 5. INCOME TAXES At January 31, 2015, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Franklin Franklin Global Growth Biotechnology Franklin Flex Cap Franklin Focused Government Opportunities Discovery Fund Grow th Fund Core Equity Fund Bond Fund Fund Cost of investments $ 1,127,119,050 $ 2,228,910,584 $ 108,242,763 $ 12,055,883 $ 732,622,084 Unrealized appreciation $ 835,977,239 $ 1,049,602,930 $ 15,127,395 $ 236,409 $ 316,669,366 Unrealized depreciation (32,735,546 ) (37,126,641 ) (2,774,973 ) (424,618 ) (9,264,227 ) Net unrealized appreciation (depreciation) $ 803,241,693 $ 1,012,476,289 $ 12,352,422 $ (188,209 ) $ 307,405,139 Franklin Franklin Natural Franklin Small Cap Franklin Small-Mid Strategic Resources Fund Grow th Fund Cap Grow th Fund Income Fund Cost of investments $ 656,118,102 $ 2,870,324,755 $ 2,761,113,609 $ 9,366,663,813 Unrealized appreciation $ 107,821,187 $ 375,425,115 $ 1,153,752,378 $ 201,758,008 Unrealized depreciation (153,555,884 ) (200,130,280 ) (99,373,678 ) (537,493,363 ) Net unrealized appreciation (depreciation) $ (45,734,697 ) $ 175,294,835 $ 1,054,378,700 $ (335,735,355 ) 6. RESTRICTED SECURITIES At January 31, 2015, the following funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: Acquisition Shares Issuer Dates Cost Value Franklin Biotechnology Discovery Fund 316,074 Aduro Biotech Inc., pfd., D 12/18/14 $ 854,316 $ 854,316 451,308 FibroGen Inc. 5/19/00 5,065,937 11,994,423 80,195 Intarcia Therapeutics Inc., DD 3/26/14 2,597,516 2,970,423 258,620 Natera Inc, pfd. 11/20/14 2,024,999 2,056,029 Total Restricted Securities (Value is 0.98% of Net Assets) $ 10,542,768 $ 17,875,191 Franklin Flex Cap Grow th Fund 890,868 FibroGen Inc. (Value is 0.74% of Net Assets) 5/19/00 $ 9,999,998 $ 23,676,610 Franklin Natural Resources Fund 199,375 Energy Coal Resources, 144A 11/16/05 - 5/05/06 $ 741,939 $ - 29,847 Energy Coal Resources, 144A, pfd. 3/17/09 2,376,164 - Total Restricted Securities (Value is 0.00% of Net Assets) $ 3,118,103 $ - 7. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. Investments in "affiliated companies" for the Funds for the nine months ended January 31, 2015, were as shown below. Number of Number of Shares/Warrants Shares/Warrants Value at Held at Beginning Gross Gross Held at End of End of Investment Realized Name of Issuer of Period AdditionsReductions of Period Period Income Gain (Loss) Franklin Biotechnology Discovery Fund Non-Controlled Affiliates Celsus Therapeutics PLC, ADR 289,817 - - 289,817 $ 1,680,938 $ - $ - Heron Therapeutics Inc. 965,010 549,200 - 1,514,210 11,962,259 - - Heron Therapeutics Inc., w ts., 144A, 7/01/16 278,594 - - 278,594 1,197,955 - - Total Affiliated Securities (Value is 0.81% of Net Assets) $ 14,841,152 $ - $ - Franklin Small Cap Grow th Fund Non-Controlled Affiliates Aratana Therapeutics Inc. 1,003,436 767,683 - 1,771,119 $ 29,347,442 $ - $ - Astronics Corp. 301,000 495,360 - 796,360 44,349,289 - - Bazaarvoice Inc. 2,774,300 1,299,200 - 4,073,500 33,850,785 - - BroadSoft Inc. 813,700 633,400 - 1,447,100 38,912,519 - - Callon Petroleum Co. - 4,128,282 - 4,128,282 22,499,137 - - The KEYW Holding Corp. 963,013 1,705,999 - 2,669,012 23,727,517 - - Nanometrics Inc. 955,471 1,209,329 - 2,164,800 33,640,992 - - Potbelly Corp. 816,500 792,400 (41,849 ) 1,567,051 21,985,726 - (580,813 ) Rex Energy Corp. 855,700 3,925,400 - 4,781,100 16,925,094 - - Total Affiliated Securities (Value is 8.84% of Net Assets) $ 265,238,501 $ - $ (580,813 ) 8. INVESTMENTS IN FT HOLDINGS CORPORATION II (FT SUBSIDIARY) Franklin Strategic Income Fund invests in certain financial instruments through its investment in FT Subsidiary. FT Subsidiary is a Delaware Corporation, is a wholly-owned subsidiary of the fund, and is able to invest in certain financial instruments consistent with the investment objective of the fund. At January 31, 2015, FT Subsidiary’s investment, Turtle Bay Resort, as well as any other assets and liabilities of FT Subsidiary are reflected in the fund’s Statement of Investments. 9. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds’ financial instruments and are summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical financial instruments Level 2 – other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 – significant unobservable inputs (including the Funds’ own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of January 31, 2015, in valuing the Funds’ assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Biotechnology Discovery Fund Assets: Investments in Securities: Equity Investments: a Biotechnology $ 1,446,120,894 $ 1,293,955 $ 18,833,191 $ 1,466,248,040 Other Equity Investments b 290,693,910 - - 290,693,910 Short Term Investments 58,928,042 114,490,751 - 173,418,793 Total Investments in Securities $ 1,795,742,846 $ 115,784,706 $ 18,833,191 $ 1,930,360,743 Franklin Flex Cap Grow th Fund Assets: Investments in Securities: Equity Investments: a Pharmaceuticals, Biotechnology & Life Sciences $ 568,356,103 $ - $ 23,676,610 $ 592,032,713 Other Equity Investments b 2,599,846,394 - - 2,599,846,394 Short Term Investments 8,773,716 40,734,050 - 49,507,766 Total Investments in Securities $ 3,176,976,213 $ 40,734,050 $ 23,676,610 $ 3,241,386,873 Franklin Focused Core Equity Fund Assets: Investments in Securities: Equity Investments b $ 115,678,166 $ - $ - $ 115,678,166 Short Term Investments 4,917,019 - - 4,917,019 Total Investments in Securities $ 120,595,185 $ - $ - $ 120,595,185 Franklin Global Government Bond Fund Assets: Investments in Securities: Foreign Government and Agency Securities $ - $ 8,046,353 $ - $ 8,046,353 U.S. Government and Agency Securities - 3,676,086 - 3,676,086 Short Term Investments 145,235 - - 145,235 Total Investments in Securities $ 145,235 $ 11,722,439 $ - $ 11,867,674 Other Financial Instruments Forw ard Exchange Contracts $ - $ 211,893 $ - $ 211,893 Franklin Grow th Opportunities Fund Assets: Investments in Securities: Equity Investments b $ 1,029,541,873 $ - $ - $ 1,029,541,873 Short Term Investments - 10,485,350 - 10,485,350 Total Investments in Securities $ 1,029,541,873 $ 10,485,350 $ - $ 1,040,027,223 Franklin Natural Resources Fund Assets: Investments in Securities: Equity Investments: a Oil & Gas Exploration & Production $ 195,554,369 $ 5,105,321 $ - $ 200,659,690 Other Equity Investments b 371,810,350 - - c 371,810,350 Convertible Bonds - 3,327,147 - 3,327,147 Short Term Investments 34,586,218 - - 34,586,218 Total Investments in Securities $ 601,950,937 $ 8,432,468 $ - $ 610,383,405 Franklin Small Cap Grow th Fund Assets: Investments in Securities: Equity Investments b $ 2,697,814,983 $ - $ - $ 2,697,814,983 Short Term Investments 123,746,010 224,058,597 - 347,804,607 Total Investments in Securities $ 2,821,560,993 $ 224,058,597 $ - $ 3,045,619,590 Franklin Small-Mid Cap Grow th Fund Assets: Investments in Securities: Equity Investments b $ 3,621,632,358 $ - $ - $ 3,621,632,358 Short Term Investments 101,009,226 92,850,725 - 193,859,951 Total Investments in Securities $ 3,722,641,584 $ 92,850,725 $ - $ 3,815,492,309 Franklin Strategic Income Fund Investments in Securities: Equity Investments: a Consumer Services $ - $ 9,625,396 $ - $ 9,625,396 Transportation - - 3,662,634 3,662,634 Other Equity Investments b 126,432,927 - - 126,432,927 Corporate Bonds - 3,241,462,906 - 3,241,462,906 Senior Floating Rate Interests - 1,661,431,598 966,487 1,662,398,085 Foreign Government and Agency Securities - 1,630,077,987 - 1,630,077,987 U.S. Government and Agency Securities - 153,161,494 - 153,161,494 Asset-Backed Securities and Commercial Mortgage-Backed Securities - 510,138,588 - 510,138,588 Mortgage-Backed Securities - 402,437,076 - 402,437,076 Municipal Bonds - 361,952,063 - 361,952,063 Escrow s and Litigation Trusts - - - c - Short Term Investments 926,030,629 3,548,673 - 929,579,302 Total Investments in Securities $ 1,052,463,556 $ 7,973,835,781 $ 4,629,121 $ 9,030,928,458 Other Financial Instruments Forw ard Exchange Contracts $ - $ 156,500,257 $ - $ 156,500,257 Sw ap Contracts - 786,926 - 786,926 Total Other Financial Instruments $ - $ 157,287,183 $ - $ 157,287,183 Liabilities: Other Financial Instruments Forw ard Exchange Contracts $ - $ 42,277,404 $ - $ 42,277,404 Sw ap Contracts - 59,013 - 59,013 Unfunded Loan Commitments - 227,577 - 227,577 Total Other Financial Instruments $ - $ 42,563,994 $ - $ 42,563,994 a Includes common, preferred and convertible preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statement of Investments. c Includes securities determined to have no value at January 31, 2015. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. The reconciliation of assets for the nine months ended January 31, 2015, is as follows: Net Change in Unrealized Appreciation Balance at Transfers Net Unrealized (Depreciation) on Beginning of Into (Out of) Cost Basis Net Realized Gain Appreciation Balance at End of Assets Held at Period Period Purchases Sales Level 3 Adjustments (Loss) (Depreciation) Period End Franklin Biotechnology Discovery Fund Assets: Investments in Securities: Equity Investments: a Biotechnology $ 10,082,727 $ 2,879,315 $ - $ - $ - $ - $ 5,871,149 $ 18,833,191 $ 5,871,149 a Includes common and preferred stocks as w ell as other equity investments. Significant unobservable valuation inputs developed by the VLOC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of January 31, 2015, are as follows: Impact to Fair Fair Value at Value if Input Description End of Period Valuation Technique Unobservable Inputs Amount/Range Increases a Assets: Investments in Securities: Equity Investments: b $ 2,364.7 - Biotechnology $ 17,020,875 Discounted cash flow model Free cash flow $ 13,567.7 mil Increase c Cost of equity 12.5 % Decrease c Probability rate 75 % Increase c Market comparables Discount for lack of marketability 10-35 % Decrease c All Other Investments d 1,812,316 Total $ 18,833,191 a Represents the directional change in the fair value of the Level 3 investments that w ould result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input w ould have the opposite effect. Significant impacts, if any, to fair value and/or n assets have been indicated. b Includes common and preferred stocks. c Represents a significant impact to fair value but not net assets. d Includes fair value of immaterial investments developed using various valuation techniques and unobservable inputs. May also include investments w ith values derived using prior transaction prices or third party pricing information w ithout adjustment for w hich such inputs are also unobservable. 10. NEW ACCOUNTING PRONOUNCEMENTS In June 2014, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2014-11, Transfers and Servicing (Topic 860), Repurchase-to-Maturity Transactions, Repurchase Financings, and Disclosures. The ASU changes the accounting for certain repurchase agreements and expands disclosure requirements related to repurchase agreements, securities lending, repurchase-to-maturity and similar transactions. The ASU is effective for interim and annual reporting periods beginning after December 15, 2014. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 11. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds' significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F.
